Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 1 of 62

3/23/2021 CM/ECF LIVE - U.S. District Court for the District of New Jersey

Query Reports Utilities Help Log Out

U.S. District Court
District of New Jersey [LIVE] (Camden)
CIVIL DOCKET FOR CASE #: 1:21-cv-04749-NLH-KMW

BACCARI et al v. CAMPBELL SOUP COMPANY et al Date Filed: 03/10/2021

Assigned to: Judge Noel L. Hillman Jury Demand: Plaintiff
Referred to: Magistrate Judge Karen M. Williams Nature of Suit: 370 Other Fraud
Related Cases: 1:21-cv-02417-NLH-KMW Jurisdiction: Diversity

1:21-cv-04650-NLH-KMW
Cause: 28:1332 Diversity-Fraud

Plaintiff
EMILY BACCARI represented by INNESSA MELAMED HUOT
FAUUQI & FARUQI LLP
685 THIRD AVENUE
26TH FLOOR
NEW YORK, NY 10017
212-983-9330
Email: ihuot@farugilaw.com
ATTORNEY TO BE NOTICED
Plaintiff
JILLIAN GEFFKEN represented by INNESSA MELAMED HUOT
(See above for address)
ATTORNEY TO BE NOTICED
Plaintiff
HEATHER HYDEN represented by INNESSA MELAMED HUOT
(See above for address)
ATTORNEY TO BE NOTICED
Plaintiff
MERCEDES JONES represented by INNESSA MELAMED HUOT
on behalf of themselves and all other similarly situated (See above for address)

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?193349357380988-L_1_0-1 1/3
3/23/2021

V.
Defendant

CM/ECF LIVE - U.S. District Court for the District of New Jersey
ATTORNEY TO BE NOTICED

CAMPBELL SOUP COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

PACER Service Center

Transaction Receipt

 

‘3 Defendant
© PLUM, PBC
N
w
©
O | Date Filed # | Docket Text
a 03/10/2021 1 | COMPLAINT against CAMPBELL SOUP COMPANY, PLUM, PBC ( Filing and Admin fee $ 402 receipt number ANJDC-
A 12251745) with JURY DEMAND, filed by MERCEDES JONES, EMILY BACCARI, HEATHER HYDEN, JILLIAN
© GEFFKEN. (Attachments: # 1 Civil Cover Sheet)(/HUOT, INNESSA) (Entered: 03/10/2021)
© | 03/10/2021 Judge Noel L. Hillman and Magistrate Judge Karen M. Williams added. (dd, ) (Entered: 03/22/2021)
iz
03/22/2021 Order in all cases in which the basis of jurisdiction is 28 U.S.C. 1332, Diversity of Citizenship: Whether or not the Court issues
ef an Order to Show Cause or other Order directing the filing of an amended pleading or removal petition on the issue of
oO jurisdiction, the parties in all diversity cases are required to complete and file a Joint Certification of the Citizenship of the
5 Parties, click here, no later than the first Rule 16 conference.. Signed by Judge Noel L. Hillman on 3/22/2021. (pr, ) (Entered:
E 03/22/2021)
SS
8 03/22/2021 2 | SUMMONS ISSUED as to CAMPBELL SOUP COMPANY, PLUM, PBC. Attached is the official court Summons, please fill
out Defendant and Plaintiffs attorney information and serve. (pr, ) (Entered: 03/22/2021)
MR
2 | 03/22/2021 CLERK'S QUALITY CONTROL MESSAGE - The case you electronically filed has been processed, however, the following
N deficiencies were found: Party Information, . The Clerk's Office has made the appropriate changes. Please refer to the Attorney
S Case Opening Guide for processing electronically filed cases. (pr, ) (Entered: 03/22/2021)
5
> —
w
©
O

 

 

03/23/2021 12:31:39

PACER —Is_B10SGTLAW||—u"* __|IBaby Food
Login: Code:
Description:||Docket Report |/Search  |}1:21-cv-04749-NLH-KMW

Criteria: ||Start date: 1/1/1980 End date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?193349357380988-L_1_0-1

2/3
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 3 of 62

3/23/2021

 

 

CM/ECF LIVE - U.S. District Court for the District of New Jersey

 

Billable
Pages:

 

 

 

 

—
=a

 

3/23/2021

 

 

 

0.20

 

 

 

 

https://ecf.njd.uscourts.gov/cgi-bin/DktRpt.pl?193349357380988-L_1_0-1

3/3
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 4 of 62

Yoos SINUIL] *JOLNSIC SI} Ul SuUIpnpout ‘soyejg poyuUA sy} noUsNoIM} pros s1onpoid
SlUepusyoq “SUIUIS0U0D sjUsUEJe]s JO ‘Jo SuIsIoApe Jo “SuiSeyoed ‘sjaqey ayy
0} WAIOJUOD JOU OP JeU} SJUSTPSISUI 194}0 JO s[ejaw AABAY dU} VSOTOSIP AT[NJ 0} Surrey
pue Sunussoideisiu Jo sonoevsd [eUOTJUSIUI Jo/pue ‘ssaTyooI ‘JUaBI[Seu I19y IOy
(, sjuepusye,, ‘Ss JJaqdwes ym ATSAT}O9T[09 pure ,‘sotUeSIO WN] d,, 10 ,.WINg,,) Odd
‘un[d pue (,.8,JJeqdweg juepusjeq,, JO ,.s,Jjeqdweg,,) Aueduioy dnog jjeqdwea
sjuepusjop jsulese jUIe[duI0o sIy) SULIQ ‘MOT9q poUljop poyenqis ATIeIWIS sioyj0
[[@ JO sassejoqns pue sse[D oY} pue soajasutey) Jo Jyeyoq uo (,.s]yWUIeLg,, ‘UepAH
JuUuIe[g pue ‘uayjey Jynurel_d ‘Wesoeg jynure[d yy AJOANoo][09 pue ,.souor
jyuureyg,,) souor sapsorspy pue (,.uepAH jynureyg,,) uepAH soujeozy “(, UaNTJoH

JUNE] d,,) UayJeH ueyppiy “(ueosoeg Jynureyd,,) weoseg Aly syynureyd

 

‘sjuppuafaq
‘Odd
WNld ‘ANVdNOO dnos TIdAddNVO
“A
TVIAL AUN WOA GNVIWAG ‘suum
LNIV Td W093 NOLLOV SSVTO ‘poyenqis A[Ie|IWIS s1I9y}0

[Te pue soajasurey} Jo Jyeyaq Uo “SANOL
6PLY0-A9-1Z:T ‘ON 9829 SACHOUAW Pur ‘NAGAH WAHLVaH
‘NaMIATO NVITIL ‘TaVOOVE A TONG

 

 

AXSdaf MAN JO LOPALSIG
LYNOOD LOTALSIC SALVIS GALINA

T :cqlebed 6g Jo T abed TZ/OT/EO Pali4 T uawns0q G¥/70-AD-TZ:T ased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 5 of 62

oly spooy Aqeg,, papue wodal e paseajel (,.2eIMUIONGng asnoy,, yi) Adt[og
JouinsuoD pue dIWIOUODT UO sayIUTIOOGNS $,WIOJOY pUue YZISIOAG UO sa}IUIIOD
saAlejuasaidoy JO asnoy sojejg powuy oui ‘Tz07 “p AyeniqayuQ ‘¢
“SUOIM oJom Ay} ‘A[SUTUUe[Y “OrX0}-UoU pure ‘snorlynu ‘Ayieay aq [JIM serqeq
Jay Joy aseyoind Asay} pooy Aqeq oy} Jey) oadrjoq A[qeuoseal ‘sassejoqns pue sse[D
94} JO SIOQUISW PUL S]JIUIe[g SUIPNIOU ‘sIOAISoIeO JoyJO pue sJuaIegG = “°Z
“SOSSB[IGNS pu SsB[D dU} JO sIoquiowl
pue sjjnUure[g Jo soyejs swoYy oY} JO soynjeys UOTDO}0Id JaWINSUOD 94} JO UOTE[OIA
UI sad}oeId ssoUIsnq Surpessiw pue ‘aandosep ‘asjej s,wnjq uo paseq joaljal
Areououl pue sArjoun{ul yees sassejoqng pue sse[> dy} JO sIoquIOW pue s]jnUIETg
‘sjejow AABSY OTXO} sNoOJoWNU YIM pojure, “(WiN,Tg 0} UMOUY jnq) sessejoqns
pue sse[DQ oy) JO SIoqWoW pue s]jNUIe[g 0} JsUMOUYOqUN ‘seM jeu} solUeSIOQ
Wnj{g sueu pueiIg 9U} JopuNn uIN]g Aq pos pooy Aqeq iYSnoq yey} sjenpLArpul Jo
sselo posodoid & pure saajasuiay} Jo Jyeyoq UO UOTjOR SIy} SulIg s]JWUIeE]|g “T
NOLLONGOUINI
‘suolesal[e .syjure[g 1o0J yoddns sayyngy [Badal [JIM
AIOAODSIP JonNpUODS 0} AjTuNzIoddo ue yey} SAdTIOq S]JHUTe[g 4JOnpuod .syUepUayaq jo
SINICU P9TB99U0d BY} USAIN “Jol[aq pue UOTJEWLIOJUI (9) pue ‘JasUNOD Jo UOTIeSI]SOAUI
24} (q) ‘espa;mouy [euosiod (e) UO poseq SULMOTIOJ 94} OSoT[e pue (MOl[Sq PoUljep se)

sassejoqngs pue sse[a pesodoid oy} Jo Jyeyoq uo sesewep pue Jorjor sAyoun{ur W10q

Zz :qlabed 65 jo Zz abed TZ/OT/EO Paid Tuawns0q 67Zv0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 6 of 62

"¢ ye ‘yoday .
*¢ ye oday

(1Z0Z

‘yc Aremigay passscoe) spd wodayoz7%Perso7%Ppootoz%AqeqO7%dOA0T%0
-Z0-1Z0Z/S9]Y/AOSSSNOYYSIsJOAO's]eIOOWAp/SO}IS/AOSasnoy"jYSIsI9A0//:sduy
‘IZ0T ‘bp “G9d “T YW “WUNOJoY pue IWSIsIoAQ UO soyIUIWIOD 94) Jo Aollog
Jaunsuo,d pue sIWOUOD Uo sayIWIWODQNS ‘(,,10day,, a4) Woday Jers “Cunauayy
pun ‘uniupoy ‘poaT ‘luasay Jo sjanaT snosasung yjim paquiny ay spooy Aqog ,

 

“‘PI9pU] “SIOWINSUOD 0} J9¥I [BII9]VU B SI poo} Aqeq UI sooURIsqns asat} Jo souasaid ay}
‘s[ejoU AABSY SIXO} JO S[OAZ] YSIY YIM poyeloosse sys UI[eOY OY} USAID ‘€
‘sdnois Joumnsuos sfdnjnu Aq powojied Surysa, Juepusdeput
YIM JUo}sIsuoS st YOIyM .“UINTUpeS pue ‘olUasIe “‘pes] Jo s[oAs] YSsty A[SnorsSuep
YM pooy Aqeq plos pey Wig Jey} pojou soyIWIWIOD osnoP{ OU] "LD
z« Sonpold ,s1oijedui0d s1ay} 0} pereduio09
‘syonpoid pooy Aqeq II9Y} Ul spejoul AABOY OTXO} JO S[IAI| JOYSIY UdAd Jo souasoid ou}
dINdsqo JYSIU UOTeIedo00d Jo yor] [sung] yey} suJsNU0D []}eOI3,, pasneo aye1odoo9
0] [esnjol s,WN]g yey} pojou sayIwWWODQnS ssnoyx su, ‘seyIWUIOOGNS esnoy au}
UIIM 93819d009 0} pasnjel yey} PoweuU slaInjovjNUeU 9014} ATUO Jo sUO Inq ‘oday oy}
UI pouleVu sIoINJORJNULU Poo}; Aqeq UDdAOS JO dUO SEM UN ,,S[OAI] BS} Papadoxe
yeU} SpOO} pos Uso savy sIoINjoRjNUeU Oy} yey] °° ~ pue ‘spejou AAvOY OTxO}
JO STAR] YSIY A[SnoJESuep wed [}ey}] sprepuejs Auedwod jeusazu[I],, savy soye1s
PeUU oY} UI pos pooj Aqeq Jo spueig [e1aAas “odoy oy} 0} Suiploooy *(,.juodey,,

oU}) ,.AIMoIa\y pue ‘unIUIped ‘pea’] ‘oluasIy JO s[oAe] snolosueq YIM poyreyl,

€:qlebed 6g jog abed TZ/OT/EO pali4 Tjuawns0q 6¥%/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 7 of 62

“€O180 Aasio¢ MON ‘Uspute|D ‘soe g [Jeqduresd | 3 poyedo] ssoutsngq Jo aoeyd yediourd
SII YIM UoTeIOd109 slemeaq & si AUedwog dnos Jaqdureg yuepusjaoq = “Z|
"SBXdT, JO d3¥1S Yj] JO USZI}IO e SI UOpAH JoueoOH NUIe]G =“
“OIYO JO BIG SY] JO USZIJIO B SI SOUL SOPsoIO|L FNUIeTG «= “OT
“BUTTOIED) YON JO s}e1S 94} JO USZTH9 B ST USHJJoH) Uel[If JFAUIe[d 6
“syJasnyoesseyy
jo UyeomuoWIWO 94) Jo UazIIO & sI Weooeg Allg jjnureijg ‘8
SaILaVd
“s[e]OUI AABOY OTXO} JO S[IAZ] ayesuN poureyuoo yey} pooy Aqeq Jo
ges ,s]Juepusjoq] Wiol, SUN[NSOI soseUep IO} S[ENPIAIPUL poyenjis Ajre[IWIS Jo sse[D
B pue SdAlASUTOY} JO JfeYoq UO jINs si} Sul sjynuIelg ‘A[SuIpIoNoW Oe“,
‘sjusied 0} SUIWIEM JO [aqe] OU Ieaq sjejou AAvOY
dIX0} JO S[OA] SNOIOSULp SuUTUIeUOD spoo} Aqeq ,sjuepudjeq ‘Aep STU} O], “siouNnsuO0D
Wo sjejow AAvoy JO JOAa] ayesun ay} payeaouos pue payiwo 394 ‘sIouINsUoD 0}
JOR] [BLINJVU & SBM POO} Aquq JIOY} Ul sje}oW AABOY SIXO} JO doUNSOId SU} JeU] MOUY
sjuepusjoqd ‘ayesun ose yey) sjonpoid [[es jou prnom Asy} yey) eAdI[eq siawWINsuUOD
sn olqnd jo uontsod jeroads e ploy siommjoejnuew pooy Aqeg ‘9
“sjejour AAvoy
OIXO] JO S[OAd] OJesuN suTeyUOS yey) pooy Aqeq aseyoind 0} SuIT[IMUN oe “(MOTOqG

peuljep) sassejoqngs pue sse[> OU} JO SIOQUIOU puUe s]jUTe[g se Yons ‘sJowNsuOD

7 :qiebed 65jO 7 abed TZ/OT/EO Palla Tjuawns0q 6r/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 8 of 62

[elayeUl SY} JWO 0} UOISIOSp oY) SUIPNoUT ‘onssI ye spooy Aqeq oy} Jo SuneyeU
oq} SUIpIesel SUIYeU-UOISIOSp .s]uepusjeq ‘AT[eoIJIoedg ‘syuepuayoq ay) JOAO
uonorpsiinf sey 1MN0Z Sty} pue 4orsIq SY} Ul sde[d yoo} UleJaY Jo poureyduioo syusA9
ay} JO uotjod [enuRysqns ev esnedeq }91N}sIq] sIy} ul Jodoid st onusA ‘9
"POLISIC] SIY} Ul SUIPNOUT ‘saleIg poyUE dy} NOYSnoY) ssouIsng Sulop Jo ‘ul payeooy
‘Ul SUIpIsol suosiod 0} Ainfur Sursned ‘Jo jooTJo pepusjUul oy) pey sey pue Ve poroomp
useq ‘UI s0R[d Udye) sey JONPUOD .sJUBPUdJOG “JOLNSIG SIY) UI SuIpNjour ‘sayeis
PoiUE dy} jNoYSsnoIY} 19ejU0S [eURIsqns poulejUTeW pUe SsoUIsng pajoesueN sAvY
sjuepusjed ‘sjuepuayeqd oy} Joao uONoIpstinf{ [euossod sey yN0D suUL “SI
“sJURPUSJOC] WI] JUSIaTJIp oye}s & JO sUSZIIIO
ale sasse[D posodoid oy} JO sIoqUIOU JSOU pUL S]JHUIe]Y oY} pue ‘s}soo pue sd19qUI
JO SAISNTOXe ‘00'000°000°S$ Pee0Xe Sasse[Q posodoid sy} Jo slaquisou [je JO suTeTO

o}eSoIFSe OY} SIOYM UOT SseID B SI asd SIU) asnedaq “(Y)(Z\P)ZEEL § “O'S'N BZ

0} Juensind uOToe sIy} JOAO UOTJOIpsiinf ayeUI yoalqns sey NOD SIUT ‘FI

 

HONGAA UNV NOLLOIGSTANL
‘Aueduio;y dnog |jeqduresy juepuajaq Jo Arerpisqns poumo AT]OYM B
useq sey Odd “Win]g ‘south [eLoyeW [Te IV “Z09P6 PIUIOFT]eD ‘opplAATourg ‘oay yseg
SSP Je poyeoo] ApJUaTINS ssoursng Jo sovjd fedioursd sj yyIM oIeMeTAq JO aeI1g oy}

Ul payesJodiooul uoleIodio; yWoueg oqnd & sl Ogd ‘WIN[g JUepusjaq = *¢

G :qlabed 6G j0G abed TZ/OT/EO pallid Tuewns0q GrLy0-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 9 of 62

PIs

‘(eseajoy ssoig uonIsinboy wumnyg Jeyeulerey)([ ZOTZ “9 “IeIAl passecoe) /Auedusos
-UOI}LINU-sply-o1ues10-wnIWs1d-Sulpes|-e-sorues10-unjd-armmboe-01-[Jaqdures
/Sosealas-ssoid/wioo1smou/wos Kuedwoodnosyjeqdueammm//:sdyy (¢10Z ‘EZ
Ae) ‘0D dnog T1dadWVD ‘ANVdWOD NOLLILLAN SAIX DINVOYO WAINAd
ONIGVET V SOINVOYO WATd AHINODY OL TIXIdNVD ‘2se72y sseid ,

 

‘A[IBIIWNG *s, Jagd WOT, UOTRULIOJUI JYSnos soyIwIWOSGNS asnofF st} ‘spooj

Aqeq souesig Wnjd Ul spejeu AAvay O1X0} JO [OAQ] OU} payeSysoAuI soTWUWIODGNS
BsnoP 3Y} UsYM ‘“MOTEq S[IeJOp JOyJINZ UI passnosip se ‘ajdwiexe Joy 6]

‘puelq soluesIOQ WN] g 2} Jepun pjos spooj Aqeq jo

SUljso} pue “Suyeyrew ‘uonoulold “SuistjJoape “SuLIMjoejnuew ‘uooNpoid sun] g

SUIIOIIP PUL SUT[[ONUOD 0} PoyWI] JOU yng “SuIpNout ‘suotyesodo s,wN]g J9AO 9IOI
AJosIAJodns & pouunsse sey jt ‘Wn{g Jo uorsinboe s.jjaqdured souls = ‘g |

cc AlOSaIVD pooy Aqeg wntwo1g

SUIMOID-A[pIdey,, oy} OUI ANUS ules 0} JopJO Ul WNTg perinboe s,jjaqduieg

y E107 Ul postnboe s.jjaqdweD pueiq pooy Aqeq ke ‘sorueSIQ wiNn[g SurIpNjoul

‘spueviq AJeIpiIsqns [e19A9s soyeiodo puke suMO Os[e S,JJaqdweD ‘sdnos pouueo Jo oul]

S}I JO} UMOUY 3soq AUedUWOS poo} passaooid ueolLIoWy ue SIs jjaqdueg “Ly

ANVdWOD d0NOS 'TTHEdN VOD ‘I

 

CNQOWOMOVE TWOALOVA
‘JOLSIC| SIU} Ul poloyenbpeay ore sjuepusseq ‘alowIeyUN

"JOLSIC] SIU} UI sem ‘sjonpold oY} UI sTeJoU AABOY OIXO} OU} SuIpIeSol UOMeULIOJUI

9 :qlabed 65109 Abed TZ/OT/EO Palla Tuewns0q 6r/10-AD-TZ:T ase
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 10 of 62

(.(O[[AAIOWY WOIJ 9INj[Nd USALIP-UOIssIU SII pue WNT g ped] Oo}
onuuod pure ‘TTaqduieD ulof [[IM “IaWWLID Surpnpour ‘ues} yuaUIESeURUI ,soTUeSIO
WIN] d JO SIsqWISUI JOIUSg “UOISIAIP BOLOUTY YWON [jeqdured sii UIyIM ssoursng
quoyepurjs & se Win] aye1ado 0} sueyd [Jaqdure|,,) aseojoy ssaig UoIIsInboy wing g

‘(OZ0Z “OI “JB pesseose) Uor]IW-9¢7$-J0J-dnos-|jaqdureo-hq-paimboe
-soruesio-winyd/90/¢ | 07/souatiedxe/ssonovidsus woo Kepsouolmmmy:sduy (¢10Z
ounf) AVC SANOs ‘uoujiu Q¢Zg 40f dnog jjaqduna Aq paambov souvs8icg wnjg

(1202 “9
“IBY Pessaooe) /UOISsTW/WOo'soluRSIoWN|d- mum//:sdyy ‘soresig wig ‘uoissipy

PI 9

 

WHOJ syeJod109 & ‘UoNeIodIOD ujeusg sI[qQng 2B se solueSIQ wWH{g porelodiooute1
S.J[eqduied ‘paounouue sem uorsinboe sy} Joye sysoM\ ,UOISIAIP voloUry
YON §,[[eqdweD Japun ssouisnq suojepuejs e se wig oyesodo 0} ponunuos
pue s.Jjoqduiea yuepusyeq poutof wes} yuowsseuew s wn] g ‘Uontstnboe ay) Jo wed
SV , UOl[IU OSZF Joy win[g peseyoind s JjeqdureD yuepusjed “E[OZ UL “IZ

Lee SUQ ISI ATOA
3Y} WLIOJ pooj jsoq AISA oY} SAJasep souo opI[T],, Jo .Aydosoyiyg pooy,, ay) poidope
sey UIN][_ PUL ,,.SAUO d[II] INO 0} Poo} jsoq AISA OY} SAIS 0} UOISSIU B UO syUaIed
jo dnois e Aq popunoj sem UN] d,, “IOWUWTID [ION “Iopunoj s,wnyjg 0} Zulpiosoy

‘LOOT Ul popuNoy sem jeu} J90npoid pooy Aqeq B SI sorUeSIQ UIN[g ‘OZ

 

Odd ‘SOINVDYO WATd = TI
"Ss, jaqgdupy kg psonpoid sem i ‘spooj Aqeq soruesig wing

SUIUIIOUOS da}JIWIWIONGNS asnofZ oY} 0} psonpoid sem uoTeULIOyUI (pay) uoyM

2 :qlebed 6G jo 2 a6ed TZ/OT/EO pallid Tiuewns0q 6%Z70-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 11 of 62

‘(1Z0Z °6 “JE pesseooe) 00-o1[qnd-e-kq
-pouMmo-Uolesodi09-j1JaUEq-1sII]-3y}-SsoluesS.10-WIN]d-apIsul/[ 66770 ¢/W0s Aupons
Sues = ynoqe  SUIALIOM 4yNOUVIM SUOISSIUI  UdAlIp-sanjea  onsind
ues AY], ‘Siapjoysreys uo joeduN Jay} 0} UOTIPpe UI A}TUNUTUIOD oY} pue ‘sIayIOM
*JUSWIUOIIAUS dU} UO SUOTIOR May} Jo oOVdWI 9Y} JopIsuod 0} sotuedWIOS Joy a[qissod
WT oyeueduiosjsey-mum//:sdyy “(p107 ‘TZ “Uel) ANVANOD LSVy “uvdwoy o9ng ¥
Ag paumE uolDsodsoy jfauag ISA] AY, SHUDBAC UN] J APISUT ‘ZLEMYYS [OV 9,

 

« Ssomond doy, sy ,.skemye ore Ajoyes pue yyeoy,, yey} pue yea 0} ayes ..Ajoynjosqe,,
ale spooy Aqeq s}I Jey) JUosoidel sJOJoIOY] pue Jed UdIP[IYO Moy} pooy ey) UI st
je} , SUIYIAIOAS MOUY 0} JUeM,, sJUoTed Jey} pUR\sIOpUN O} SUIE]O WINTG “¢€Z
‘[OqR] SOTURSIO
Win[g 24} JopuN soqejg poyUP oy) jnoYsnoIy} ‘s,jjaqduied yored sj ‘Jo uotstArodns
oy} Jopun pue ‘Jo uooolp ay} ye ‘sjonpoid pooy Aqgeq s|jas pue ‘soynqixsIp
‘sJuBLIEM ‘sjuosoidel ‘sjaqe] ‘sosIyIoApe ‘sjoyIeW ‘sonjoejnueW yey) s.jjaqdueg
jo Azeipisqns poumo AT[OUM & SUIeWIOI WN[g jUepuajeq ‘Aepot, ‘ZZ
‘ON[BA SIOp[OyoIeYs SUIZIWIxeW Jo asodind aye1odi09
Jay] Suruopuege Joy ,,,.pens sumjes ynoqe SUIALIOM JNOYIIM SUOISSIW USALIP
-sonjeA onsind [pue] siepoysseys uo joedul Jey} 0} UOTIppe ul AyTUNWIUIOD 9u}
pure ‘sIOxIOM “JUSWUOIIAUS 94} UO sUOTIOR JOY} JO JOVdUII OY} JOpIsuOd 0},, 01 WNT

pue sjjoqdurey pomoyye A[poyiodind payesodiooutal oy], 9, eteMe[aC Ul pozlusooe1

8 :qliabed 6540 gabed TZ/OT/EO Palla Tuswns0q 6%/P0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 12 of 62

‘(61072 ‘II ‘9eq) WOJoy
pue IYSISIOAQ UO sa}IWIWIOD ‘AdI[Og JowNsuoD pue s1WOUO0Dg uO say TWUWOSgns
TyWooweuysiry efey o} TJaqdweD jo Jyeyoq uo Toueg seuloyy, wor Janey er

‘/syoeus-hqeq/Woo'sotuesiownjd mmm//:sdyy ‘soruesig wunjg ‘syavug Aqog , j
‘/sbej/wioosoruesiounld- mum//:sdyy ‘soresig ung ‘sory ¢]

"/skep
-000I-1S11J/Wioo'soruesiown[d' mum//:sdyy ‘soruesig ung ‘stog OOOL IS4L 4

 

O}e10g JOOMS — YOnog poo, Aqeg (syJUOU +7) | o8eIS
sayoveg — yonog poo, Aqeg (syjuow +7) | a8e1g

:0} payUNT] Jou yng “SuIpNjout ‘(,.spoo, Aqeg win] g,, ay}) ‘Jeqey
solURsIQ WIN] g SY} Jopun spooj Aqeq Jo sodA} eoAes saonpoid winjg ‘97
sie’ SOIPOG AloJe[NSal [euUOTJeUIOIUI puUe oTJsoWWOp a] quiTeAe Aq
J9S SJIWI] aInsodxs sAoge aq 0} puNoJ Udeq sey Poo} sorURZIO UN] ou ‘aIep OF °° *
AINDIOW IO WINIWIPRd ‘pes ‘oTUSsIe JO S[SAd] 9[GeIda00e8 PadoX9 SUOU dINSUd 0} ay IEW
34} UO Jonpold solueSIQ Wn][g AI9A9 UO SuTjsa} pajonpuoo sey s jjoqdueg,, :3unse1
SII SUIPIeSaI UOTJeJUasoIdoI SUIMOT[OJ 94} spew AljeuoNIppe sey wINTg “Sz
pice SIUSIPSISUI SIUBSIO ‘OIH-UOU,, ATUO suTeJUOS poo} Aqeq o1ueS10 (yJUOU
+p) I e881g S41 Jey} poyasaidai ‘ajdurexs Joj ‘sey uN] ¢,,,,edloer ay} OWT SuIOs
S.JeY} SUINJAIOAS MOU 0} JUeM NOA — dUOY ye adiool B ayeW NOK UayM ayI] Isnf-*-
yonpold vB OJUI ABM S}I SOYLUI 1 aIOJOq sanssi [elyUs}od Aue Jo peoye * * * 103,, 0} Japi0
UI SUI}S9} JUSIPSISUI sJONPUOD jI Je) O}ISGOM S}I UO sjussoidel UINTG “PZ
ze HUOtUdOTaAap [PITY] [[e1oA0 sjoedul pue ssousJayoid 918K} SULIOJUI “YIMOIS

s.Aqeq syseds pooj,, ‘oyIsqomM JIoy] UO sospa;mouyoe uInjg se ‘esneoaq sI sIyy

6 :dlebed 6G J0 6 aed TZ/OT/EO pally T uewns0q 6%/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 13 of 62

Ol

‘SJWO 2 oeueISOUO “Iesg ‘oLeD — a1330A AZ

“Yjueleury 2» a[ddy ‘adeip ‘yoeuids — a1380,A Ast

-Aapleg 2 uojsuaye my ‘afddy ‘turyoonz — a133e,, Ay SI

‘joleD eueueg o[ddy oyejog 190MS — aI1SS9A AYZIP

‘S1OL, 12] [AL 29 1NBo0 ZX

YSaIH “ore “oye1og eamg ‘Auiogonig “eueueg ‘spusig 7 ASI, e
*S]OT WWUeIeWUy

29 yO ‘aey “UNSOA YoolH “eueueg Alaqmeds — spuslg p ASIP
SOL 120

“LINGO X YoosIH yn1J Uolsseg w? eueueg ‘ojej0g 19MS — spusT_ p AISI e

‘yonog SjOT, seo

‘ysenbs jnusoyng “uesg ayy ‘a[ddeourg 27 oSuey[ — spustg p As

ssiayemy ALlagon|g — sioyjee] aT]

‘slojeM UlLyduing YIM eueUeg — sloyjoo], ONT

*SIOJe AA SUZOID Ayes] YIM o[ddy — siayyoey, apyT

*YOVUS [B9I9D O110g }99MS 9[dIng YUM ALogon[g — s]jng Jodns

SYOBUS [B9JO_ 01e10g 19eMS YIM OSURP— syjng Jedns

‘YORU [BoIE_ Joog YIM ALaqMels — sjjng Jodng

*yovusg [eoley yoeurds yim ojddy — syjng Jodns

‘OJEWO T,

3 Joog ‘eog ‘eadyoryD ome — yonog poo, Aqeg (sujuoW +6) ¢ aBRIS 8
“UdYOIY

edd ‘UIOD ‘oje]Og 199MS ‘JOLIeD — yonog pooy Aqeg (suJUOUI +6) ¢ aBeIS
‘oje10g 3 a[ddy

‘UIOD ‘AdyIN] “yoeutds 4oued — yonog pooy Aqeg (syJUOW +6) ¢ aBVIS
004

Aqeg woulepies 2 eXedeg ‘eueueg ‘uryduing — (sujuow +9) Zz sag e
‘poo, Aqeg d1ueSIO

BOUIN?) 7 ‘UIsIeY ‘ojddy — yonog poog Aqeg (syjuoUI +9) ZaBeIS
SWwedId

INUOSOD 2 joe ‘osuepy — Yonog poo, Aqeg (syjuoU +9) Z aBRIS

‘B[OURID 2 eueUueg ‘ALIoqmens — yonog poo Aqeg (sujuOU +9) Z a8eIS
‘e[OUBID

3» opeooay ‘Alogen[g ‘1eog — yonog poo Aqeg (syjuoul +9) Z a8BIS
*B[OURID)
a ysenbs jnusJayng ‘ajddy — yonog poo Aqeg (syjuoUI +9) Z a8RIS
‘sounlg — yonog pooy Aqeg (sujuoUI +p) [ a8eis
‘sosueyj[ — yonog poo Aqeg (syjuoUl +) [ a8RIS

OT :clabed 654J0 OT abe TZ/OT/EN pallid Tluewns0q 6¥/0-A0-TZ:T eased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 14 of 62

i)

"sTejoul AAvoY
dIXO} JO S[SA] JesuN poureyuoo ‘paseyoind syynure[g ssoy} Suripnjour ‘spoo.y Aqeg
WIN] d 9Y} JO SIOUL [EIDAIS JY} [BIA [JIM AISAODSIP Je} 9ADTIAQ S]JUTe]g pue ‘sjeIow
AABOY OIXO} JO STOAI] BJVSUN PoulejUOS spooy Aqeg WN] oY} Jo [elaAas yey} payeoros
sdno1s Jowmsuos Aq Surjso} yuopuadepul payiuy ‘Mmojeq passnosiIp sy *6Z

‘sjejou AAvoY SIX0} UIEJUOS sjonpolg poo Aqeg WIN] oY} yey} sIauIOsno
[enusjod “usem suOye 19] “ISI] JOU Op sjaqe] Sulseyoed spooj Aqeg uNn[g gz
“syUeyUI
pue uarpyiyo sunod Aq uondumsuos Joj Ay]Iqeyins pue onjea snoyiwynu ,spooy om}
SZISeYdUId 0},..+6,, PUB ‘..49,, ..{+,, S@ YONS sade se ]JOM se ,d8eIs,, pue ,.UlIOJd,,
<S1S80A,, ,AIYSIW ‘.o5¥Is,, ‘O1URSIO,, Se YONS spJOM posn UN[g {7

“ALOQMBIIS 2 Jong jnuesg — Aue Auer

pue ‘Aliag — syoeus Asuaey,

‘yoeog — syowug Asusay,

Joyng Inuesg — Jeg Joyng NN AYSIPI

Jong puowly — Jeg Joyng InN AusIpy

‘uowe’T Allogon[g — Jeg SUIMIO, USI

‘uoweUUlD oddy — Jeg Surmoypy AUSIVY

‘eoulnd 1eCO ‘Alegon|g vueueg — SUTUIO;, USIP

‘Allagon| g — seg yoeus ASIA

‘ALIOQMBIIS — sIBg yowusg ATYSIPL

‘uryduing — sieg yorus AUsIPy

"BIYD % seq Auagon|g “ueog oy “Teo — Joql] 3 Ulajo1g AWYSIN
eIYD 2? ALIogmeEs “Uvog sy “eueURg — JoqIy 29 Ulo}01g ATUSIPY
“poses JomoTjuns ‘uRog a4 “eueUeg ‘oSuURy] — Joly 2 UlojOIg AYSIII

TT :clebed 65 JO TT a6ed TZ/OT/EO palia Tjuewns0q 6¥/y0-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 15 of 62

cl

"€] 18 “Uoday soimyny 1WSiIg seiqeg AyITeoPT

‘(,Wodey sainjny WYSsiug saiqeg Ayyeaq,, Joyeutoroy) ([ZOZ ‘ZZ “qeq poasseooe)
Jpdou HSITONA Yodeypoo.jéqeg/70-070Z/S91Y/3.10°spooykqegAyyeoy
/Soys/3Iopooydqeqaéyyesymmmy:sdyy (610% “O) sayning LHORg
Sdldvg AHLIVaH ‘{poof's, <qog du ul s,yoyy ‘Kpoig syopseyD pue ueyljnoy cues ,,

“(1207 “bz
AIWN1G9,J Passsdov) UTXOJOINSU/SOUSINS/WIOOBOTUURILIQ’ MMM//:sdyYy ‘umxojonaNy of

 

SUOlaJI] pue J99Uvd SuIpNjoUI ‘selqeq JO} sysii Suljqnon,, sosneo speiow Aavoy
9S9Y} SUIUIEJUOD POO} 0} oinsodxe yey} smoys ATSNONUTUOS YoIRasoy = “ZE

je SOHSIOOS O1JU Jo AiATJONpoId
pue aeJ[9M 9Y} Joy ssousnbasuos punojold YAM “JOLARYdq GinisIp pue ‘UotaAaTyOR
orwepeoe sonpel ‘aji] Jo Ayyenb ysiurump,, 0} UMoYs ud0q sARY SUTXOJOINEU
9S9Y] O} sINsOdxX| 9,,,WIsIsAS SNOAIDU oY} JO UOTOUNy Jo ainjonys oy} []roxe,,
yey} soouRjsqns JO ‘SUTXOJOINeU se UMOUY souRisqns Jo addy & ore syTejoUI AAvoU
aso “‘WNIWIpes pue ‘AINoIOW ‘pes] ‘orUasIe spejoU AABOY OY} Ie 0} UdIP]IYO IMsyI
SUISOdXA PIOAR 0} JUBM s}UdIed saouR\sqns [NJWUeY Jo ajdwexs suM “IE

‘JUSWIdO]SANP S$ .P]IYO dy} JWQIYyUI Jo
PITYS 94} Wey Joy p[NoM Jey} s[edIUISYO JO/pue ssoUR\sqns 0} UdIpP|Iyo 11ayi asodxa
0} JUBM 40 Op S][Npe ssnedeq SI SIU], ‘USIP]IYo 1194} Joy aseyoind Aay} pooy Aqegq oy}
Ul Je SJUSIPSISUI JeYM 0} UOTJUOWe Aed sioyejoIeO pue sjuoIed asneseq soinpssoid
Ajgyes pue Suljso} jonpoid soy} sjowWoid sisonpoid pooy Aqeq ‘OF

LNGNdO THAdd
Q@1MHO NO LOddda YaAL Y SNIXOLOYOUN TIVLHIA AAVAH VIII

 

ZT :cqlabed 65 JO ZT abed TZ/OT/EO pali4 Tiuewnosoq 6¥/P0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 16 of 62
el

"¢ ye oday -,

(170 “v “Geq pessadoe) Jpd-odayo7%IJFISOT%POOTOTHAQUGOT%AIANT% HO
-Z0-1Z0Z/SO1F/A0Sasnoy IYSISIOAO's}eIOOUIEP/S}IS/AOSosnoyYSIsJaA0//:sdyy
“1707 “p Ateniga,y “Z ye “WLOJoY Pue JYZISIOAG UO da}IWIWO|D ay} Jo AdI[og JauNsuUO7)
pue sIWouosg uo sayIuUooqng ‘(,140dey,, 24}) joday {frig ‘Aunasapy pup
UNIWPDD ‘poe ‘auasap fo sjaaaT snosasuvng yim pajuiny aap spooy Aqog aag ,,
"[ 32 ‘uodoy soinjn,y 1Yysiig saiqeg AY)[eoH 4;

9 ye ‘uodey somnjny Ysi1g soiqeg AyIeoH

"[ 38 “odoy soinjny 1ysi1g solqeg AyIeoH .,

 

z7s[ejow AAvoy Jo Uodwnsuos UeUINY YIM poyeroosse syst oy)
SONpal 0} SULYOo] dnossylom sjejow Aavoy Si ULM UOTOoUUOD UI Way} pezntio1d
sey pue ,.Yyyeoy o1qnd uo joeduil jueoIfIUSIS sO OY) SALY 0} A[AxI] ore sTeloUT
[Aavay Inoj asoy}] 01 sinsodxa,, yey} pospoymouyoe sey WC ey} “IeyUIN |,.°S}OaTJo
OIXOJOINSU II9Y} 0} B[QRIOU[NA JSOW o7e OYM ‘UdIp]IyO pue soiqeq oj ATJe[NonIed
‘yyeey uewNYy 0} snosesuep,, AmmoJoul pue “WHIWpes ‘peo ‘oluasze parejoap
eaey (OHM) UorezruesiQ yyeeH PyoM oy) pue (.WC4,,) voreystMUpy
sniq pue poor ou} se yYyons suoleziIUeSIO ‘suoseal aso] IOJ “EE
oz SSOURISQNS BSoY} JO SJUNOW 9981] USAd 0} sINsOdxe Aq
posnes aq UB SUONIPUOD [eJUaWIdoOJaAsp A894] «)..(CHAYV) Jepsosip AyanoesiedAy
WOSp-UOTUs}e oyI] SuUIs|qQoJd [eIOLABYysq pue Ajloeded [enjd9][ OUI Jo sso] JUoUPUTIAd
oyi,, Se Yons sjoedull sajeSou osned pue ,.Woshs snoAIOU pue uUleIq SuIdojoAop

sAqeq 8 wey ued,, sjejou Aavoy oy) “‘Ayfeorioods 4,..["]eouest[[aUI UI sIIoLTep

ET :qlabed 65 JO ET Abed TZ/OT/EO Palla Tluswns0q 6rL70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 17 of 62
al

‘(1Z0Z ‘ZZ “Ga, pesssooe)

/pooj-Aqeq-s]e19U-91X01/70/Z0/1 Z0Z/SSeutsng/Wi0o'jsoduoSurysem’ MMM //:sdyy
“(1Z0Z “vy ‘G24) LSOq NOLONIHSVA, SHL ‘ysiy fo SdauinsuoD uso O} paploy
Vda spooy (qog apjndog ui sppjayy Aavazy a1x0 I spun jsoday man ‘AOTIOY BNET $z

‘V/TL60LS€7/A03 "Yt WU Igoupeumqnd)/:sduy
“(€l07 “I eunG) sisdyoup-vjayy pu malaay oDUAISKy p cuadpjIyD ul sdapsosiq
jodnolapyag pup juaudojaaapoinan yjim ainsodxy asaupsunyy puo wniupod
‘Dluasap fo uoYbIIOSSP “Te 12 OOURLIEG-zZoONSIIpoOY [ansiyjy Sunonb) o| ye ‘yoday -

"E] ye Suodoy somny iYsi1g selqeg AyyeaH <;

 

SULIOpIsuod SI pue ,JoleM pa{}10q Joy UOT]Iq Jad syed Q] Jo WUT] & Jos sey WA ou}
‘A]JBUOTIIPPY “JoyeM SULYULIP JOJ IU] owes OY} JOS sey Wqq OU} pue ‘soil ajdde 107
(..ddd,,) Uor]iq Jed syed Q] Jo WU] B jos sey WC 9} ‘ojdwexe Jo,J ‘uondumsuoo
uBWINyY Joy JUesW sjonpoid UT dTUOSIe JO JUNOWR s[QeMoT[e oy} SUNN] sprepueys
128 01 (, VGA.) UoNeNsIUIUIpY Sniq pue poo, ‘s'¢) pue (, Vda) Aouesy uonoa}01g
[eJUSWIUOIIAUY “S’f) 24) YJOG posnes savy s}oajjo [njueY s,oluesIW “SE

pe JWIOISAS SNOAIAU [BUSS dY} UO sjooTjo Sulsewep se
[9M se ‘sjoaJJo [eOISOTOUNWWUT puke [eoISopoInou ‘UTys ‘Teusl ‘onedoay ‘TeolSojoyeuoy
‘euljsoyuloNsesd ‘Aroyeidsoal,, JO YSII B sayeaio OsTe o1uUasie ‘yusuIdo]aAep pjIyo uo sey
]I SJOOJJO [BOISO[OINGU PUB SATIIUSOS dU] 0} UOT}IPpe UI pue s[QISIOAOII ore aInsodxa
otuasie JO sjoalje SY], ¢,,,/SJUBJUI se Y[IUI pouostod-otuesie 0} posodxe o1om OUM
sj[Npe Ul suayqord jeoIsojoInou pure ‘azl] ul AjJed posodxo usipjIyo oSe-jooyos Suowe
S}LOIJOp SAIWIUSOD,, asned 0} UMOYS Udaq sey o1UOSIe jeJoW AAO SUL, “PE

WuIsIy “VW

vT ‘qlabed 65 JO pT abed TZ/OT/EO Pally Tusewns0q €6¥%Z70-AD-TZ:T eased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 18 of 62
SI

"ET ye ‘Wodoy soimny 1YysiIg soiqeg AyeoH o¢

"E1 We ‘odoy sammjny ysiig soiqeg AyeoH «-

"TT 18 ‘yoday ,-

(1Z0Z ‘pZ ‘G2 pessadoe) Jossad01d-s0In{-9}21s-U0]SuTYseM-]SUIeSe-90199p-JUasUOD
-SIo}ud-o3pni-[elopay/s}uawsouNOUUe-ssoid/s}UdA0-SMOU/AOS epT MMM //:Sdq1y
“(9107 ‘Z ouNy) ‘oUuy Buissa04g Aaqjo, 01 PQY worl sayjaT Sums Ba ‘vas +
(1207 “ZZ “494 pesssooe) Jpd'Z¢ | C6vFWION /oHeuoyupAIOjEINSoyY
sJUSTUNIOs0UepINH /UoNe[NsaysouepIny /poo,s/speo[UMop/A0S ep] MMM //:sdyy

‘(910 dy) jaaaT uoyoy -squnfuy
4Of SjoasaD ad1y Ul MuasAp d1ubs.410Uy :Cysnpuy 4of aouDpINy Yo4q “WA oz

 

ogee POOJ Ul pes] pue oIUasIe 0} oInsodxe Wo syulod OY UOT[IW [] ueYy) sow
ISO] SYJUOW PZ 01 CQ 998 USIPTIYO,, yey} punoy Apnjs suo ‘ojdwexa JoJ “LE

6c POL{MUSp! Useq sey sInsodxe Jo [OAs] Fes ON

“SUId[qQOId JOLIABYOQ PUL S]IDIJOp UOTIUSYe “UOWSADTYNe OIWIapede JOMO] 9SNO,, Ped]

0} S[9A9] BInsodxa MOT AIOA USAT oy .,, YIMOIS [eIeUIsod psonpel pure ‘AjJaqnd poxejap

‘QOUBULIOJIod SAIIIUSOS poseaidep ‘suaTqold [eIOIARYAG,, SUIPNOUI souOjNO YATeoY

SATVSOU JO SSUBI B YIM pojeloosse SI pue suo}sAS SNOAJOU puUe UleIq s,UsIpTIyO
0] Wey esned 0} UMOYS UsEq sey peo] [e}oW AAvOY oY} 0} oINsodxyq ‘og
peoyT =a

eq HUTT SIG}

SUIPS9OX9 S[OAZ] DIUASIE UIeJUOD sjonpoid ssoyM sotuedUWIOS JsuTeSe UOTIOV USye} sey

VGA OUL o7'4dd OOT 0} SJUBFUT IOJ sTeo199 SOL Ul OUasIe JO} [OAd] UONOR oY} SUNTUNT]

ST :clebed 65 JO GT abed TZ/OT/EO Paid Tuswuns0q 6y/70-AD-TZ:T ased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 19 of 62

oI

PI
PI ce

(ZO “ZZ “Ged possoooe 1se])
/pooj-hqeq-s]e}9W-91X01/70/Z0/1 ZOT/SSulsng/WiosjsoduoySurysem'MMM//:sdyy 32
aqeyreae “(17207 ‘by “94) LSOd NOLONIHSV A\ SH, “¥S7y fo Ssdaunsuo) udv yy 0} payin.
V4 ‘spooy Aqog snjndog ul sjojayy Aavazy 1x0], sputy j4oday may ‘Aayioy vane] es

“(UY/Z8E/E/9 1/L09P-0991 (Woo Idpurmmm/:dny
(6107 “67 ‘“UeL) Malay oyDWasky py :4apsosiq: AAnovsaddyioifag-uonualp
pup pba uaamjag uolploossp ay “70 Ja W[eZuod aatqeH SuNi9) Z| yw “ody |,

 

pecs UIOOUOD YTBaY o1]qnd Jofew Jo speorwayo

Jo sdnois Jo sjeorwmeys ua} do} oy} Jo ouo,, AINdJOW polopisuoo pue sea pue

urys ‘sXoupry ‘ssun] Uo pue ‘suajshs SUNT pue SATISOSIP ‘sNOAIOU dy} UO syoaTTa
O1X0] oAvY ABU, AINDIOW Jey} SUIEM UOTeZIURSIO UYeOH POM SUL *6E
ANDI “DD

cece (dd QZ 01 B[NUIOJ

JUBJUI Ul [DAI] Ped] WINUITXeU dy} Jas sey UOTUA Ueedong sU[}],, pue _.qdd | podoxa

JOU spooy Ageq UI ped] Jey) puswWOdIE1 0}—sJJodey JouNsUOD pue ‘puny asuajaq

[eJUSWUOIIAUT dU} ‘soleIpeg Joy AWopeoy ULoLIOWY 9y} SUIpN[oUI—suoneziuesio0
Uyeoy [e1oAas posneo savy oinsodxa peg] JO spajjo sAeSou usAoId oy, = “SE

1¢ (GHAYV) Jepiosiq  Ayanovsod AP OLaq

-uoljuay Vy pue ainsodxo pea] useMjeq YU] B PoYs[qeise savy sarpnys ‘ATTeUOTIIppy

QT :qlabed 65 jo 9T Abed TZ/OT/EO Paid Tiuewns0q 6r/¥0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 20 of 62

EI

‘yl ye “uodey sain. 1ysiug soiqeg AyIEOH 9

(1Z0Z ‘ZZ
‘qa passaoov) \aInssoidgz7%poorqgz7ppuegzpAI[IIAFOT%UIIM ‘ABUIQ7o%AINIIOUI

OT%ITY%SPSOPNT%MO[OTYUI=1X9} 9 SUBUINY NZ %UINT%SIOPIOSIPYT%[eJUSUIOTOA
SPOTPUL UIPIHOTULLINHOT IOI VOTULDOTAINIIOA[=1X0}:~: HUY poed ul

-AmmoJawl/AINIIOW/AUS/AOS our Jup//:sdny
‘YyoaH upnuny joaffy ung Aunosayy ‘sooInosay ‘yeN jo ‘Wdeq wnossip te

‘(1Z0Z “pZ Gad passaoov) sahagz%pueQzT%UTYSOTMIT%SAOUPIYOT%HIT%
TTRWSHT%HUSAINT%HEG%IB%TAM%NTHAINIIIWIN7%H01N 7%H2INsOdx|=}xo1:~: HUEY
-pue

-AINDIOUL/[12JOpP/SJSOYS-JOBJ/WIOOI-SMoU/JUT OUM' MMM //:sdyy ‘Ygjvay pun Cunosayy og

(1202 “7

‘qq poesssooe) sinssaidgz,poo[qgzep~purgz%HAI[MIAIOTYSUIIM ‘ACUI ZHAINIIOUI
OT%IT%SPSOPNT%MO[N7YUI=1X91HY SUBLINYHZ%UINZ%SJOPIOSIPYTY[eJUSUIAOJOA
SPOTVPULUIBIHOTUBUNHYT%IOAIT VW OTVULDOTAINIIOA[=}X0}:~: FUNNY JoRd uy
-AINDIOW/AINIIOW/AUS/AOS OUT IUp//:sduy

‘YyyjoaHE uowny joaffy upg Munosayy ‘soomosoy “eN Jo ‘ydaq wnossyl <

 

JOY} pue OM} ye oINsOdxa AIMOIOU PUL . USIP[IYO Ul AIl[IqesIp [enjd9]][9}UI1 pue saioos
OI J9MO]T JO YS JoOYSIY 0} poYUl] Useq Osye sey AINoIEW 0} aINsodxy =‘ [p

ice SOMMIQUSIP Sulues] ssneo pue ueds uoTUse UsyOYs “SULyye} pue SuryyeM
S.pliyo e Aejap Aeul,, AINoJOW JO S9sOp MO] UdAe O} dINSOdxa ‘aTdUIeX9 IOF 4¢,,AFT]
ul Ajses [] p[tyo ay} Jo yUowdojsaep sy} 0} yeoIy} B sI pure ‘swia;qoid YyIeOY snotias,,
osneo ued AINOJOW [ejowW AAvOY 94} JO JUNOWe [[eWIs & UdAd 0} oINSOdxo yey) pue
ccuSUIdopaaap [NS ae suajsAs SNOAIOU Jay} asnedsq aInsodxe AmmoJeW WO Ys

jsoyeols ye ale UdIP[IYO WoqunN pue Suno[K],, ey) poztUSooe1 Useq SeYIT “Or

LT :qlabed 65 JO JT a6ed TZ/OT/E0 pall4 Tjuewns0q 6¥Zp0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 21 of 62

31

OIdLLNAIOg “{pvaT sp uaipjiyD 40f snosasuvg so wniwupoyd sj ‘auod eyreW “%y

(IZOZ “ZZ “qed passeooe) Arpemal7%4s,uorpyiY

OD T%UIOTVUUINIUIPEI 7% 01010 T%P2s0dx997%HIqOT%UBOYTUSIP[IYO=3X9}:~:4U
yAqjemol winiwpes/umMiuMpes/speormeys/[eJUSUIUOIIAUS/A0S' Au'yyyeoy MMM //:sdyy
‘Adqjamer = S,uadpyIYD ul wntupoD = “yeoHH «JO: daqd’ Ss SAN)
‘TE Je “ylodayY o,

"E-TI 8 “Hoday «.

 

zp Sloyoieasal AUISIOAIUE) prearepy Aq poy Apmis
MOU B 01 SUIPIONSB ‘UOTJeONps [elseds ur oyediorjed pue saniyiqesip Suruses] savy
0} A[OYI] SOW SOUT} SoIY] OJe STAC] WINTWIPeO IOYSIY YM UdIP[IUD ‘pr
jp (e0UBd BSNed UBD) susSOUTOIeS
ueuINYy spunoduwios uINIWIpes pue WHIWpEd Jepisuod YJOG “VWqq ou} pue (..SHH,.)
SIOIAJOS URWIN], pue yyesH Jo Juowedad Sp OU ‘sIOyIOM UI ‘Ia0URO aIRIsoId
sdeyiod pue “Ioourvd Sun] pesned sey Jie Ul WINIUIped 0} oInsodxg “AjIsea yeoiq
pue s[IselJ 9WI0deq 0} SoUOg esned ULd pue oseWep AoUPTyY 0} peo] ued poled Suoj &
J9AO UINIUIPLD JO S[IA9] JAMO] SUSY "Yyeop SOWTJOWOs pue “oULeIp pue SUNTIWOA 0}
SUIPLI] “YOVWIOJS OY} SOIL A[IIOAOS S[OAS] WUNTWUPed YSIY AJOA YUM JoyeM SUTyULIp
JO POO} SUIILY “UIXOJOINOU B PoLOpIsUOd SI WINTWUIped jejoW AABOY OUT «= “Sy
wniUpedy “qd
op Add Z 0} JoyeM SULYULIp Ul [OAS] AIMOJOW WINWIXeU jos SPY VGA SUL “Ty
6¢ UeIpyIyo ase

-[ooysseid SuOWIe SIOTARYO OIsTINe YIM poyeroosse ATOAT}ISOd Udaq sey a3e Jo sIV9X

8T :qlabed 6G JO gT abed TZ/OT/EO paid Tywewns0q 6yLYO-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 22 of 62

61

"67 18 ‘Woday .,

‘(1Z0Z ‘ZZ “G94 passeooe) /peo]-UaIp]IYyo-JoJ-snoJesuep-se-wunIwpes
-ST/o[d1}1e/Woo URoLoWeOTUSIOS MMM//:sdyy (ZI0T ‘OL ‘G2q) NVORUNYy

 

audsap ‘Jey} polaaodsip pue spooy Aqeq ,sjuepuazaq Jo Sunsail poronpuos sdnoid
ABooApe JoumMsuod s[dujnyl “Surpeojsiw pue sandeoap asiam syjoid selodioo
UeY} SIOU SaNfeA [eJOID0s Jnoqe poled yey) pueIg & se yno WIN{g ploy oO} (aaoqge

Pessnosip) SUOJJs .S]uepuszoq yey} UMOYS sey B3uUT}so} JUepusdepuy gy

 

SUAANSNOD SALV.LS G4ALIND OL STV.LAA AAVAH OLXOL 4O
STHAAT GAVSNN HLITM SGOOd AGVE ATOS ATTONIMONS W'Td ‘I

“UOTIVSTISAAUTI S,dd}JIWIUWIODQNS 94} JO s}[Nso1 oy} SuTUTEUOS (,j10dey,,, ayy) ,.AINOIOY
pue ‘winiwped ‘pesy ‘oruasry Jo sjaaeT] snosjosueq UA pole, ary spooy Aqeg,,
pepyue woder e peysiqnd sayimuosqns oy) ‘ozOz ‘p Alenigey UDO ‘Lr
‘sjuepuayeq SUIpNIoUl ‘spooy Aqeq Jo sisonpold ysoSIV] ,SoJe1S Pou oy} Jo [eIaAas
WO, S}[Nsel jso] pue sJUSWMNIOP [eUIOIUI pojsonbel (,,s0]1WIWIOOGnS,, 9Y1) AoTjog
JoWNsUOD puke dIWOUOD UO sexTWWODGNS WIOJay pue JYSISIOAG UO soyTIWIWIOD
SoAleussolday JO ssnofZ{ sayejg pou sy) ‘spooy Aqeq UI sTe}oW AAvOY TxO}
JO S[SAQ] YSIY Suse syodas 01 asuodsal ul “61 QZ “9 JAQWISAON UQ “OY
SNOILVOATIV FALINVISENs

cp Gdd ¢ 0} Jayem SULYULIpP Ul [eAg] Wintwpes WNWTxeU

® 19S OHM 94) pue ‘qdd ¢ 0} Jo3eM poy}jOg Ul [OA] WINWIIXeU & Jos sey WGA eu}

‘qdd ¢ 0} Ja}eM SULYULIP Ul [9A9] WNTWIpeos WINWIIxeW eB jes seU WA OUL ‘SP

6T :qlabed 6S JO 6T Abed TZ/OT/EO Palla Tluswns0q GrLy0-AD-TZ:T eseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 23 of 62

0c

S90} 1WUIOSGNS oY} YM oyelodooo 0} posnjel,, sjuepuejeq 3nq ‘uoresnsoAur
Toy] jo ped se sjnsoi Surtjsa, pue sjuownoop jeusowI sonpoid ‘sisonpoid
pooy Aqeq [BUOTIppe xIS YIM Suoye ‘sjuepusjaq yey) poysonbor soyruUWIODQNS
asnoH ey, ‘Aj[eiouas spooy Aqeq ul sjejoul AAvOY SIXO} JO S[aAo] oY} aIeSNsoAUI
0} SayJIWUIONGNS ssno}{ SY} pesned ssulpuly ,sdnowS Jowmsuoo ayy, “0S

‘uowls’T Aliogen[g — Jeg SuIuopy AWYSIP,
pue ‘siajeAy ULyduing yjIM eueURg — sI9UO0] a[IT
‘poo,
Aqeg woulepies 2 eXedeg ‘eueueg ‘uryduing — (syjuoul +9) Z a8eIS
‘pooy Aqeg s1uesiO
Bound % ‘ulstey ‘addy — yonog pooy Aqeg (sujuoU +9) 7 a3eISg
‘sounlg — yonog pooy Aqeg (syjuoW +p) | a8e1S
0J810d 129MS — YONOY poo Aqeg (syjuoW +p) | e8RIS
‘soyoeveg — yonog pooy Aqeg (syjyuoW +p) [ e8e1S

opnyour win| g

Aq plos spoog Aqeg poyeururejuo, Jo sl] UMOUY dU} ‘aJep OT ‘spejow AAvay OIx0}

YJIM poyeurUeyuod spooy Aqeq Jo so[dwexe yeuolippe [esaal ATOyI] [JIM our] yonposd

[IJ .syuepusjeqg Jo Sunsoy *(,,spooy Aqeg poyeururejuo|,, 243) sjeyeu AAvay 1x0} Jo

S[SAQ] 9FBSUN PourTejwod Jey} ‘sjyUIe[g Aq WY sn0g sodAq [eJOAs SuIpNoul ‘sjuepuayoq

Aq plos spooj Aqeq Jo sadAy [eJaA9S PUNO] SUIJSO} Poy] Jey} UdAS puke ‘s}onpold
Sjuepusjeq JO JaquINU pozIUT] B pausooUOd Surjso} ,sdnoJS JownsuoyD = “Gp

“sjejou AAO STX0} JO STA] SNoIeSuep

POUIEJUOD 1d¥J UI POO} si ‘sase UTeLIAO JO UdIpIyD SunoAd puv sjuejur Aq uodunsuos

Joy oyetidoidde pue ,jeinjeu,, ,“OlUeSIO,, II9M SPOOJ JIU] Jey} sUOTIeJUSsaIdal Ss ,WIN|g

02 :alabed 654002 abe TZ/OT/EO pallid Tiuewns0q 6¥/0-A9-TZ:T ased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 24 of 62
le

‘Tye Woday ¢,
"¢ ye wodoy ,,
‘Sy 8 “uoday ,

‘Jpd'Z [ /SO[/AOS-asnoy JYSISI9AO's}e1NOWp/Sd}IS/AOSasnoyjYSISI9A0//:sdyyy
‘(6107 “II *99C) synsay Isa jolayy davazy jonposg ‘s Jjoqdweg .,

*¢ ye ‘oday 3,

 

A[ssapyoor,, Aotjod sty} ‘seyrumuosqng ay) 0} SuIpioooy -(s)onpoid yeu sj jou
puke ‘sJUSIPSISUL [ENPLAIPUI pojso} ATUO UN] Jey) puNoj osje yodey sy, “zs
gp JOLABYa [eloosUe PUB [BUIWILIO oiMjnj Jo YsII poseosour pue ‘AyAYOnposd
OWIOUODE SININ] PaysIUIWIp “OJ UI Seseo1Dep yUoUBULIAd asned 0} UsAOId saouRsqns
0] UsIp]Iyo Jo suorjiw posodxs Ajsuimouy wig ‘siowinsuos sayeig pou
0} sfelaw AABdY OIXO} osay} JO sjUNOWe oJesuN YIM spooj Aqeq Suryjas A[Sulmouy
Aq ,,umiupeos pue ‘Aimolew ‘peo ‘oruessze sjejoul AAvoy 1X0} oY} JO spaAgy
YSIY PSUleJUOd yey} SISUINSUODS Sa}B1g PUL) 0} spooj Aqeg pos A[ZulMouy unjg yy)
punoj jeu} Suso} dnoss JowINsuOd jo s}[nsoi ay) poziseyduia yoday ayy, “Is
ope SEXO AY] JoyIOYM pur ‘are A]yenjow sproysery) Joyo [,sjuepuajoq]
yeUM,, SUIpIesel UIODUOD ssoIdxa 0} SaIUIWUOZ) asnOP{ oY} pasneo sIy,, “sem
BIIOJLIO UMO ,SJUBPUSFOG JEYUM JOU JUST ,.VIIO}IIO S]OOUI,, JEYM oyepNoIe “IaAgMoY
‘jou pip sjuepuajod .,[ejeul AAvoy Yows Joy eLoWIO SUrIsa] UMO ,s]JURpUateqd
JOU poWle[o sjuepuazeq yeu} sjonpoid pajsi] yorum jooyspeaids e paonpoid

sjuepusjoq ‘“uoleuoyUI poysonbe1 oy} sonpoid uey) sJoyIey “UOTIESTISOAUL

Pree

Tz :qlabed 65 JO TZ aed TZ/OT/E0 Palld Tjuewns0q 6¥Z70-AD-TZ:T sed
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 25 of,62

ce

"¢ ye Joday ..

‘7 ye ‘oday -.
ig

“Py ye WodayY o¢
"L-9¢ Ye “odey «,

 

win[q AIsA9 UO SUT}s9] pajonpuod sey [[eqdued,, :-40oS1avNY poo uoreoriqnd oy)

0} JUDT9}eIs SULMOT[OJ OY} spew syuepUdyog “odoy oy} 01 asuodsar ut = “7S

cc « SJONPOI ,s1ONeduI09 Alay} 0} poredwios ‘sjonpoid

pooy Aqeq JI9y} UI sjejow AABOY OIXO} JO s[aAa] JaUSIY UdAS
JO s0uasoid oY} oINdsqo WYSIu UoTyesadood Jo yory [s,]Jaqdueg]
yey} pouseouos Apjesis st soayiwwooqng [esnoz] ou],,
pur °,,, UONBSISSAUI S,s0]}1UIWIONQNS

[osnox]] oy YM ajyeiodood 0} = =pasnjal,, jjaqduieg
ig: «S}ONpold st ul spejow AAvoy

OIXO1 JO [Ad] [eNjoe oY} pue soToljod s}I usppry sey [joqdure|,,

oc POMIUUUIONGNS [ssno}{] 94} 0} s}[Nser SuTs9}

oj1oeds pue sprepuejs Sur}so} s}l conpoid 01 pasnjer jjaqdues,,

:syUBpUsyoq

0] se SSUIPUTT oIJIDeds [euOKIppe SuIMoT[O} oy} apeu woday syy, ‘¢s

6p«e SYONpod [s,um]q] Aq poyuesoid Josuep oy} Jo

JU9}X9 [NJ 9Y} SUIMOUY JoAd Woy [wn] gq] sjusaoid pue UsIpjIyo pue saiqeq slasuepue

ee :qlabed 65 Jo ZZ abed TZ/OT/EO Palla Tyueuns0g GrL70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 26 of 62
ES

PI ss

‘(1Z0Z “p “JEL passaoox) spejaul-Aavoy-Jo-s[sAo]-snolesuep-A[YSIY-saSolye-10dar
-[BUOISsa1sU0d-se-s[090} 01d -puayap-spueIg-pooj-Aqeg/S0/Z0/1ZOZ/a[9UIV/WI0o'esn
-JoweSIAvupooy' mMmm//:sdyy “(1 Z0Z ‘S$ G24) VSN-YOLVDIAVN doo “Aausoyp saps
‘syinsmuy sjoadxa ‘spoof junful ui sppjau Aavay fo sjaaa] , snosasupp Ayysiy, sa8azjp
j40da4 [DUOISSa48UOD SP Sjod0j0Ad puafap spunsq poof Aqog “Uosye Ay SUIETT ,

 

"sjejou AAvay JO S[SA9] ayesuN poureyuos
spooy Aqeq sjI yey} oSspojmouy oydsap spooy Aqeq sj Jo Ajoyes ay) Surpseor
sJustuayeIs SAIdadep puB “SUIPROISIU ‘as[e] SyeW 0} ponuUOD 194 ‘oatdasap Io
“SUIPBOISIW “as[e] JOU pue ond] aJOM sjonpodd s}I Surpsresol syuouts}e}s sj Jey) ainsua
0] Ainp ® pey sluepuayeq ‘os Sulop Ag ‘uondumsuoo Joj ayes pue ‘orueSio ‘yemyeu
‘snomajnu ‘Ayyeoy ‘ayes se sjonpoid Moy} posiyioape sjuepusjoq “9¢

“UOTISOd IIdY} JO aseJURAPe YOO} sjuepUayaq *pooy

Aqeq ayesun Jo oes oy} WUWed A[SUIMOUY JOU P[NOM JUSWUIOAOS [elopay ay) yey)

SAdIIOg OS|e SIOUINSUOD ‘s}onpold oyesun [Jas 10U pjnom Asy} yeu} SAdITAq sJoUINsUO|
‘ysnq oqnd jo uonisod jeroods e proy siomnjoejnueu pooy Aqeq ‘ss
NOLLdANSNOO

QHD YOU Ll SVM GOOd SIT GaWIVID ATAATLdaOad
YO/INV  *ATONIGVATISIN «= ‘ATASTVE = SINVONGAGG TI

 

‘spooy Aqeg
WN] J SY} Ul spejour AABOY SIXO} JO .,, S[SAI] s[qQuidadox,, are SaAsITAq [Joqdures yeyM

0} se s0URpINS OU poprAoid ssuodsas stu} ‘A[QRION ,.,,AMNOIJOW JO “WINTWIped ‘peo]

PSs

‘o1UaSIe JO S[SAd] a[QuId990e poddxe DUOU SINSUD 0} JOyIeUI Yj UO sjonposd solUeSIOQ

€z :qlebed 65 jo Ez aHed TZ/OT/EO pali4 Tluawns0q 6rLy0-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 27 of 62

VC

‘spoo, Aqeg un] g Sulseyoind ojUI siawNsuOd s]qeUOSeel peo[sIU pue doONpUT 0}
Jopio Ul SUI[aqe] PUL SUISILoApe “SUNSYIEU S}I WOT S}ORJ osoy} payiwo ATTeuoNUaIUT
wnjq “Ind00 ued aseasIp Jo/pue ‘Aimfur “suruostod olaym julod ay 0 Apoqg
s.Aqeq dU} Ul aJe[NUMIIe SUI} JOAO UBD SUTXO} aSoY} Jey} JO ‘spejouT AABaY UTEIUOS
sjonpoid asoay} Jey} SISUINSUOD 0} SUJLOIPUI SUIUIEM JO [aqe] Aue jnoyLIM spoo,y Aqeg
Win[d 94} plos pue posiyJoape A[SuIpes[stu pue A][NJsuoim snyj unjg 99

"PIEYO ay} 0} speyou AAvay oy) Jo ainsodxea poyeodal 0} speg] SIU], “p]Iyo B 10j
pooy Jo soinos Are oy} syonpoid sji SuLyeul uso ‘UsIpTIyo 0} syonpoid sy Surpsay

oq p[NomM JeuINsUOD B yey) oIeME Uddq SARY P[NOYs JO MOUY UIN[g “6S

STV.LUIW AAVAH AO
STHANT SQNOWAONVG GANIVINOD SGOOH AGVa AAA L LVL
SUMANSNODSD SALVIS CHLINN NAVM OL CHTVA SINVONHAAd “TIT

 

“sTe}ou AABOY JO S[OAd] SNoJosuep
pourejyuos spooy Aqeg Wid yey) posoposip AT[nJ useq yt pey pred savy pynom
Asay} uey] spooy Aqeg Wn[g Jo} slow pred pue 4VYySnog asIMJoyjO aAeY JOU pjnom
Asay} spooy Aqeg wn[g 1Ysnoq sassejoqng pue sse[D oy} JO slaquiowW puke sjynuIE[g
‘syuowajejs sAdooop pue “SUIpPROISIW ‘os[ey ,sJUepUdJoq Jo Nselesy “gS

“sjejou AABOY JO S[OAd] SNOJOsULp PoulejUOd spooj Aqeq II9y} yey}
SUIMOUY ajIdsap spooy Aqeq sy} Jo Ajoyes oy} SulpreSo1 syuswioyejs YSnosy) spooy

Aqeq JI9y} SUISILIOApe pue Suyoyreul Aq Aynp SIy} poye[olA sjuepuayaq "LS

ve :qlebed 65 J0 7z Abed TZ/OT/EO pallid Tjuawnd0q G6r/70-AD-TZ:T eased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 28 of 62

Sc

“SUIXO] [BJO AABSY JO S[SAd] SNOJeSuep pouleu0
spooy Aqeg Wn][g sq} ey) UMOUY sy pey sjonpoid asoy} Joy yonw se pred saey
JOU pjnom Jo saseyoind assy) speul avy JOU plnom UeyJoH JInUIeE[g ‘99
“BUT[OILD YLION ‘aTUIAJ] YON Jo weulye Ay oy) pue eUTTOIeD YON ‘sosous euljoIe|D
Jo UOr'T poo ay} Ul saseyoind asay] spell UaxJoH JJNUIe|g ‘polled sse[D ou} Sump
sjejoul AABOY JO S[OAS] JeSUN YUM pojUle} o10M ‘oday ou) 0} SuIpIoooe “YOIyM
spoo Aqeg uinjg 94} Jo sodA] [eJoaes paseyoind sey uaxyjjen yuurejg “sg

“BUI]OIBD YON Jo JUapIsel 8 SI UYJoH YHure[g “79

 

NAMA NVITIC AHLEINIVId “A

"SUIXO} [e]OW AABOY JO S[SAZ] SNOJOSuEp pourejuo0o
spooy Aqeg WInj[g ay} ey} UMOUY sy pey sjonposd osoy) Joy yonw se pred savy
JOU p[NOM JO seseyoind ssoy} SpeU Avy JOU PynomM Weooeg JnuIe[g ‘C9

"WOD UOZEWIY YSNosy} SUI[UO se [JAM se ‘sHasnyoesse
Aempey| pue syesnyoessepl “WeyoeA, Ul s,meusg ‘sesnyoessey, “Ueyore
Ul jose], ye oseyoind ssoy} opewW WwessRg JJNUIe[g “poleg sse[D oy} SuLmp
sjejoul AABSY JO S[OAQ] aJesUN YIM pojUre} o1aM ‘WJoday oy} 0} SuIploooe “Yor
spooy Aqeg win] g 94} Jo sadAy [e1oAas paseyoind sey weooeg jynurejg + °7Z9

“syosnyoessey] JO JUOPISOI B SI UeOORg JWUIeE[g [9

 

TWVOOV"E ATONA FHLLNIVTId ‘Al

Gz :clebed 6g jo GZ abed TZ/OT/EO palia T ywewns0q 6rL70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 29 of 62
9¢
“sjejoul AAvay OIXO} JO souasaid oy) 0} Joadsar YIIM JONpUOD ,Sluepusjog jnoge

Sulmouy Jo AVM OU pey Sassefogns pue sosse[Q oy} pue sITUIeE|g “¢/,

ONITIOL ATNA AWAAOOSIA ‘I

 

TaddO.LSd GNV DNITIOL

“SUTXO} [eJaU AABSY JO STOAZ] SNoJOsUep pouTejuOS
spooj Aqeg Win] g dy} Jey} UMoUy ay pey sjonposd asayy Joy yonut se pred savy
OU p[noM JO saseyoind assy} opeu savy JOU P[NOM souOs HUIe]g “ZL
“ONO ‘JOodssAryT seq
Ul 9JO}S LeU AA OY} 3v aseYyond assy} spew souor JJnUIe[g “jUssoid YSnom YZ70Z
wo spooy Aqeg winjg Jo sodA] [eJoaos paseyoind souor jynuIelg «= “TL

‘OLYO JO JUopisal B SI souof Fynule[g “OL

 

SANOP SAGAOUAW AALEINIV Id ‘ILA

“SUIXO} [eJOU AABSY JO S[SAQ] SNOJoSuRp poureuOD
spooy Aqeg unjd oy) yey} UMOUY oy pey sjonpoid ssey) Joy yonu se pred savy
JOU Pp[NoM JO seseyoind ssoy}] spew savy OU pfnom UuEpAH Jynuejg “69

‘sexa] ‘Jouing Ul q-q-H 9} pue ‘sexo, ‘sie o[quey] Ul o10}s preUye
dy} ye saseyoind asoy) spew uspAH JpUrIe[g ‘Wosoid ay} YSnom} ZZ Jequiaidas
wo spooy Aqeg wnjg Jo sadAj [elaaas paseyoind uepAy yynurejg = *g9

"SPX JO JUSpIsol e sI UpAP urIe[g §=*19

NAGAH YHA LVAH AHMIINIVTd ‘TA

92 :qlabed 65 jo9z aed TZ/OT/EO Palla Tjuswnsoq 6r/y0-AD-Tz2:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 30 of 62

LC

“p2][O1 9q p[noys sassejoqns Jo sasse[a
94} JO SIoqUIcW Jo syure[g JO sulejo oy} 0} Ajdde Aeul osimsoyjo yey} suoTE UN]
jo aynjejs Aue ‘Uoseol sy} Jog ‘jonpuod .sJURpUajaq poloAoosip Ajqevuoseel
aAvy JOU p[noo puke yed May} UO soUdSI[Ip JO YOR] JO INey Aue NoYIIM UlaIaY podoyye
S}OB}F OY} JO OJEMEUN 319M SassE[OqnS pue sassE[D oY) JO sioquioW oy) pue syInUIETg
"SOSse[OQnS pUe Sasse]D sy] JO SIOqUIOW pUe s]JHUIe[g WO suelo pue sioRy oy)
[29009 0} $}9e IIDY} popuajUl s]URpUsyeq ‘Jor[eq pue UoleWOJUIUOdQ —*L/,
“Sassejoqng puke sse[D 94} JO SIoqWIOW ot} pue s]JHUIe]g WO Ulalay peliasse suelo
dq} JO 9OUdJSTX9 SY] PUL JONPUOD IsY} poyesouOD sjuepuajeq ‘spoo.y Aqeg wing
UL s[eloU AABSY TXO} JO doUasSaId OY} JO sdIJOU oprAold 0} Bulrey AG = “of,
ONITIOL INANTVAONOD INATAGAVaA TT
“sossejoqns
oY} pus ‘sassx[D oy) ‘syynuIelg Aq poyesse swTe[o 0} yoodsal YIM a[nI ATaAoosIp hq
Po[O} Useq SABY UOTIEITUMT] Jo saymjeys s[qvorjdde [Te suosval assay] JOT “SL
“UIdINY Poso|[e JONPUOD ou} Ul poseSus sem umnjg ey} Joedsns
0} Uosied s[QeUOSBaI B posned SARY P[NOM Jey} S}ORJ JO MOUY JOU PIP pue JOAOdSIp
OU pIp sessepoqns pue sse[D oY} Jo SIOqUIOU pue s]JUIe[g “IoyLIN ‘Ulaley posarye
JONPUOS sY} PSISAODSIP sAKY P[Nod ‘soUsSI[Ip afqeuoseal Jo astolaxa oy) YSnoI)

‘sassepoqng 10 Sse[D oY} JO sIoquIoW JoujO Aue JOU s]jUIe[g IOWEN “PL

12 :qlabed 6S Jo 4z aed TZ/OT/EO Palla Tuawns0q 6¥L70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 31 of 62

8c

(, Ssefoqng OIYO,, 2Y}) aTeseI Joy Jou pue
‘asn ssoulsng JO pjoyssnoy Joy spoo Aqeg unjg oy} paseyoind ‘uasaid ayy
ysnosy} poled suoneyuny spqeordde Aue Jo SuruuiZeq ou} Woy ‘oym O1yO JO
BIG OY} JO SUSZIIO aJ9M JO a1e OYM suOsiod [|e :<SSWIOAAS OIHO AHL

‘sseoqns O1YC Ue Jo JjeYysq UO UOTeOTFIZIIN syoes souos JnUIe]g ‘zg

"(.Ssepogng
BUI[OIBD YLION,, 91) d[BSal JOJ JOU puke ‘asn ssauIsng JO pjoysasnoy Joy spooy
Aqeg winjg ey} peseyoind 4uasoid oy) ySnory) poried suoneyuny atqevordde
Aue Jo Suluulseq oy) Wo ‘oyM eUI[OIeED YWON Jo oye1g ay) Jo susznto

a19m JO oie OYM suosied [[@ -SSWIDANS WNITOUVO HLYON AHL
:ssejoqns

BUlT[OIeD YVON & Jo J[eyaq UO UOMPOTIIVIOD syses UdyIjoH WuUIe[g ‘1g

*(, ssepoqgng syasnyoesseyl,,

aY}) s[esol JOJ JOU pue ‘asn ssouIsnq JO pjouasnoy Joy spooy Aqeg

winj[d 94) psseyoind “yusseid ay} Ysnosy) polled suoyeyuny ajqeordde Aue

Jo ZUlUUIS9q 3Y} Wo ‘oyM syosnyoessel JO YITeaMUOWIWIO|D oY} Jo suazIIO
a1aM JO oe OYM suosiod [[@ ‘SSWIOGAS SLLASQHOVSSVIA FHL

issejoqns

syjosnyoesseyp] & JO Jleyoq UO UOTeOIJIJOO syoos Weooeg JWUIe]g 9g

"(SSID,,
9Y}) Bese JO} JOU pue ‘asn ssoUIsng JO proyasnoy Joy spooy Aqeg wnjg oy)
peseyoind “jussoid ey} Ysnosy} porsed suoryeyuy ajqeoidde Aue Jo Suruursaq

ay} Woy ‘Oy soye}g poyuy) ay} UI suosiod ][e :SSVID AGIMNOLLVN

{SMOT[OJ SB POULJop SseID B JO J[eYDq UO UOTLOIJIVINO SselO Yoos SIJNUIe[G “GL

‘(e)\(Q)Ez pue (e)¢z aInpssolg [LAID

JO so[ny [esJope{ 0} JUensind uoloe sso & se UOTJOR SIU] SuULIg s]WUIe]g § *g/,

 

SNOLLVDUTIV NOILOV SSV'TO

82 :qlabed 65 Jo gz aed TZ/OT/EO Palla Tjuewns0g 6%/v0-AD-TzZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 32 of 62

6¢

‘syuepuayed Aq poulejureUl splooal Ysnosy) pelynuept A[Ipeal oq uvO sassepoqns pue
SOSSE[D 94} “JoyyN,J “ssepoqng JO sse[_D ev jo ped ase Ady} JI OUTULIA}ap 0} sIaquIoUl
SSB[O MO][B O} VII9}II9 sAtoafqo Sulsn pouljep ose Ady} asneoeq sa]|qeureyoose
A[Ipeol ole sossejoqns pue sesse[g pasodoid out “AyyIqeurezisosy 99
‘suosiod papnjoxe yons Aue jo suSisse pue ‘siossaoons
‘soaljejuasoidal [eda] ay) (J) pue ‘s]juepuayod pure sjyUTe] g JoF [asunod (9) ‘pasvayar
ASIMIOYIO JO S}LIOW oY} UO payeorpn[pe AT[eUIT Useq SAeY JOWeW sy] Ul sUITeTO
asoym suosiad (p) ‘ssejoqng JO sasse[d oy} WO UOIsN[oOxe Joy jsonber Ajawn ve
af pue aynoexe AyIodoid oym suosied (9) ‘s10}99IIp pure ‘s1a01jjJo ‘syueSe ‘saaXoydura
JOUOJ JO JWaLIND ‘slURpUdTaq] se [JAM se ‘Jsoio]UI SUI[T]JONUOD Be savy syuoIed
S}I 10 JUepusyog Aue yoy ul AU Aue pure ‘solserpisqns ‘suisse ‘silay ‘slossaoons
‘sjusred ‘siosssoepeid .syuepuejeq] pue sjuepuayeq (q) ‘solpiwey Moy) Jo slequioul
SB [JOM SB JyeIs Toy} JO SIoquIOW pue UOTIOv SIY} I9AO SuIpisaid oSpne ayesIseyy
Jo ospng Aue (8) ‘ole sosse[oqng pue sse[d ou} WO popnpoxq ‘sg
/ "susooUod AjI[IqveseueU S.yINOD ay} Jo Aue sJepowuUlosoe
0] Joplo UI pue UOTJeWIOJUI MoU Jo AIBAOOSIP UOdN paseq sassejoqng JO sseD
2Y} JO SUOIIUIJSp SY} SUIFSI JO AJIPOW 0} JYSII dy} OAIOSOI S]JWUIE[G “Hg
‘(, SSBJOQNS sexdT,, 9U}) a[esa1 Joj Jou pue
‘gsn ssouisng Jo pjoyssnoy Joy spooy Aqeg wing 94} poseyoind ‘juaseid ay}

Yysnosy} potiod suoney wy sqvorjdde Aue Jo SuruuIsaq oy} Wo] ‘OyUM Ssexd] JO
3121S 9} JO SUSZIJIO d19M JO oe OM suUOsIad |e :‘SSWIOANS SVXAL AHL

:SSBJOQNS SeXO], & JO JJeyaq UO UOTeOTJILIVN syoos UapAP HUIe[G “Eg

6z :alebed 65 JO 6Z a6ed TZ/OT/EO pallid Tuewns0q 6%ZV70-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 33 of 62

O€
SI spoog Aqeg Wnjg oy) Jo SuLmMoRjnuew oy yey JUasaIdol
0} sonuljuoo pue pajuasoidel AT[NJSUOIM sjUepUdyeq JoyjOUM e
“sarqeq Jo ,.[sloseis,, snolea Aq
uondumsuos Joy aye11doidde spooy Aqeg umn g ay} yey) uasosder

0] sonuUuOD pue poayuesoidos AT[NJSuoIM syuepuajeg JeyOyM e

‘[einjeu oie spoo,y Aqeg win] g oy} Jey) JUasesdaI
0] sonulyuOS pue poyuasoidel AT[NJSuOIM sjUepuayeq JayeyM e

‘UOTJdWINSUOD JO} ayes pue sno

‘Ayyenb so1sodns ‘Ayjfeoy ore spooy Aqeg wing ou} yey} JUasoidar
0} senulju0o pue payuesoidel AT[nJsuoImM sjuepusjeq] JayjouM e

‘uolNduinsuod jueyUI UReUINY

Joy ayes pue jeimjeu ose spooy Aqeg wg ou} Jeu) JUesaidar

0} SonujuO. puke pojussoidel Al[NJSUOIM sjURpUdTeq JoUIOyM e

“sTejow AAvoy “UIeJUOD ABUT JO ‘pouteyuoo spooy Aqeg
wn[g 24} 1ey} UMOUY savy pnoys Jo MoUy s}uRpuajeg JoyeyM e

*SOSSEID
oY} puUe S]JUIe[g 0} IVD Jo Aynp & paMo sjuepUajeq JayJOyM e

:SUIMO][OJ OU} SUIPNIOUI ‘sIOQUISU Ssejoqng pUP sse[D [eNprAIpur

Ajuo Suyoayye suonsenb Joao oyeurwopeid pue uoljoe Jo asneo Yyows Joy IsIxo
Me] pue jORJ Jo suolsonb uowwoyd ((z\(Bez any) AW[eUOMIMIODZ “9g

‘spooy Aqeg winjg 3u}

poseyoind savy S[eNprAIpPUI JO SUOT|[IW ye} aJeoIpPUI soINSIy soyes yng ‘UMOUY 10U SI

‘peqliosop puke PolJIUSpI UloJoY se ‘sasse[oqng puke sse[D dU} JO sloquiow Jo Joquinu

yOVXS SY] “o[QuorovidU SI UloIOY SIOqUISU [eNpIAIpUI Jo Jeputof yey) snorowmMuU

OS oe sasse[oqns pue sesseg oul ‘((D)(e)ez any) AsoroWINy_Y “78

O€ :qlebed 65 J0 0¢ B6ed TZ/OT/EO Palla Tyuawns0q 6%L/0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 34 of 62

Le

SO1YO JO BL1g SY] JO SMP] OY} PoyeOIA sjUepuajoq JoyJOyM e

*BUl[OIeD
YON JO a381g 94} JO SME] OY} Peye[OIA sjuepus;eq JoyJOUM e

*SHosnyoesseyyy
JO YJEIMUOUIWOT) SY} JO SME] SY} PoyeOIA sJUepUdJoq JOUIOUM ee

‘A[qeuoseal SUI}Oe SIOWINSUOD puNojUOD Jo ‘asnyuoS
‘QAI90EP “ped|SIUI 0} A[OYI] de spoo,y Aqeg Win][g a4} Jo Burjaqey
oY} UO suondiiosop pue suonejussoldel ,s}uepusjeq JoyoyM e

-IUINSUOS
a[qeuoseal & O} [eLIoJeUl SI pes] pue “wntUped ‘Ainojoul ‘oruasie
UIeJUOD 1OU ssop puke UOT|duUINsUOD Joj ayes pue snoLynu ‘AyIyenb
Joiedns ‘Ayyeoy st yonpoid e yey] UoNeJUesoidal e JoyJOyM e

‘SUIPeO|SIW pue ‘aAtjdadap ‘as]ey
aie suoTeUeseidel oy} yey} eSspayMouy ayidsop suonejussaidal

3sOU] dIBUIWASSID 0} onuljUOD sjuepuajeq  JoyjoyM e

‘SUIPBO|STU pue ‘oAljdaoap ‘asTey a10M
SUOTJEJUASeIdaI SSOU} JVY} SSpoymouy pey sjuepusjeq JoyJOyYM e

‘pooj Aqeq Sulseyoind ul jovy [eLajyeu B se sjejoul AAvay ‘Jo YsrI
Jo ‘aouasoid oY) JOpIsuOd P[NOM JoWINsUOD sTqeUOSeal B IOYJOYM

SIauNsuosd
s]Qeuoseal & SAIONOP 0} AJOXI] oe suolyejuasaida1 SOY] JOu}OUM

‘SUIPBO[SIW pue ‘oAydaoap ‘as[ey ore SUI[IQR] Jo/pue ‘Burseyord
‘soljuelIeM “SUISILIOApe UI suOTJEJUSsoldal ,sjuepUdJoq JOyOUM e

‘sjejoul Aavoy ‘UTe}UOD ABUT JO ‘pautejuos spoo.j Aqeg
WN] Uj Jey} ISO[ISIP 0} po[ley A][NJSuoIM sjUepUdTeG JOUJEUM e

‘sTe}OU
Aavoy JOY SUIjSO] SUIPNOUI ‘sprIepue}s snoIOSII 0} poyoolqns

TE :qlebed 65 JO Te abed TZ/OT/EO paid Tjusuns0q GrLPO-AI-TzZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 35 of 62

x

pue sjjnurelg “sijijute[g 0} onbiun sasuajep ou savy sjuepusjeq pur ‘sassejoqns pure
SSP[D SY} JO 9SOY} 0} ONSTUOSEIUL SI yey} JSOIOJUI OU SARY S]JUIETY ‘sUOTIOe sse[o pue
uoTesiyI] xo[duioo ul psouatedxe pue juajodwioo Jasunod pourejol savy syne]
"sassejoqng pUe sseiD st} JO sisarayUI oy} 100}0I1d pue juasoidar Ajoyenbape pue
Alley 0} onuUOS ][IM pue cavy synureld “((p)(e)Ez eINY) Aoenbepy “06
“sasse[oqng PUB SSB[D dU} SsOJOe WJOJIUN SI Jey} JONPUOD [NJSUOIM ,sJUepUaToq
jo ynser e@ se soinfur porzayyns (s[qeorjdde se) sassejoqng pue sse[a ou) Jo
SIaqUIOU PUL SIFU] “Sasse[oqns pue sse[D pesodosd oy] Jo sIaquioU Joy}0 ay} JO
SUIE]D ay} JO jeoidAy ose sue] syuuEy_ “((E)(e)Ez eNY) AWerIdAT, = *68

‘Jorjas SaOUN ful pue AloyerIe[Dep
01 popUs se sse[D 9Y)} JO sIoquiOU pue s]jnUIe[g IOyJOyM e

pue ‘sosewep oatiund pur ‘A10jnye}s ‘enor
0} poyjjJUs are sse[D sU} JO SIOqUuISU oy} pue s]JQUIe[g IOyJOyM

‘SUOISSIWO JO/pue sUOTJEJUOSoIdoIsIW
yug[npnelyy Jo/pue juesl[sou spew sjuepusjeq soyoyM e

‘oS Jad JUSSI[SOU SeM JONPUOD .sJUBpUaToq JOyIOYM
‘SUISILIOAPE OS|RJ Ul poseSus syuepuayeq JouIOyM
‘soorjoeid apelj Iteyun Ul poseSus sjuepuajog JayjeyM
‘SONUBIIEM PdI[dUIT sjI poyoveiq sjuepUdteq JOUJOUM
‘SOJUBLIVM SSOIdX9 S]I poysVeg sjuBpUdjoq JOyJOyM

‘SBXO] JO 9121S SY} JO SMUT OU} PoIwIOIA sJUepUaTeq JayIOyM

Ze :qlebed 6g Jo Ze Abed TZ/OT/EO Paid Tuswns0g 6%/¥0-AD-TZ:T eased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 36 of 62

Ef

Aue I9A0 ayeulWopedd joej JO Me] JO suoYsonb uowUIOS aaoge ay} asnesaq (¢)(q)¢EZ
‘d “AID “YU ‘per Jopun syeidoidde st ‘olojaiayy “uoneoinies ssejQ -*76
“SULJPUI-UOIsIOep WIosIUN
ajowoid pue esuedxe pue “ojja ‘sUll] JO SoTWIOUOdS ayeoIO [JIM JWOWIREN ssE{D
‘LNOd a[suls @ Aq UOIsIAJodns aatsusyoiduoo pur ‘ajeos Jo sorwiouoss ‘uoNEoIpn{pe
g[suls Jo s}joueq oy} sepracid pue ‘uoreSHI] [enprAIpul ue) sonjnoryIp
jUSWIaSeULU Jamey sjuasoid uoKoe ssejo pesodoid sty] ‘sjsosoiU sey y90}01d
0} Ayyiqe toy} epedurt so edu Ajyenuejsqns pjnom Jo suoyeorpnf[pe yenprarpul
oY} 0} sorted JOU SIaqUISU JoyIO dy) JO sjsoJajUI oy) Jo sATIsodsip aq prnom
pue ‘sasse[oqng puke sasse[D dU} JO SIOQUISUW 0} UOWWOD JOR} pue Me] JO suoNsenb
ay} JO suojeoipn(pe SULAIVA IO JUdISISUODUL JO YS B aJBOID pjnom ‘s|uepuayaq pue
syINO|D yj uodn susping AAvoy ssodull prnom sasse[oqng pure sse[D oY} Jo sIoquioul
Jenpiaipur Aq suonjoe ayeredas Jo uonndesoid oy], ‘a[qeonoeidull st sessejoqne
pue ss¥[_ oY} Jo sIoquiowi |e Jo Jopurof pue AsJoaoUOS sty} Jo UoyeoIpn (pe JustorTS
pUue Ie} OY} JOJ spoyjow s[quiIeae Joyjo 0} JolIadns are ssurposooid ssejo asnesaq
UOOTJIVIGO Joy oyelidoidde si UoTjoe sse[d SIU, “syoueg [eHURIsSqnS [6
"SOSSB[OGNS pUe SSP[D dU} JO SIOquIOUI
JOYJO dy} JO BSOY} 0} SSIOApe ysoroJUI AUB SALY [ASUNOD ,s]JUIe]g JOU sjjynuIe[g
JOYJIIN “OS OP 0} sadINOSel oY} sAvY AdU} pue ‘sasse[oqns puke sse[D oU} JO sIoquiowl

34} JO Jjeyoq uo uoTOe sIy} SuNoasoid ATSNOIOBIA 0} payWUIOS ase JasuNOD Iay}

ee :alebed 6g jo ge aed TZ/OT/EO palia Tyuaewns0q 6¥/L70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 37 of 62

ve

“SSe[ 9U} pue syyyurel
Aq paseyoind aq pinom spooy Aqeg winj_ oy} yey} JWOIWI oy) YIM soJOUTUIOD
Jo Weals ay] OUI spooy Aqeg WIn[g 9} pos pue payoyIeU sJURpUaTegq 96
“UldIOY
yuo} yas AT[NJ JI se suolesal[e SuLoSosoj ay) ayesodsooul syynurelg “SG
(sossejaqns
9181S 94} ‘AJOANVUII}V “10 SSU[D 9PIMUOHLN 9y} Jo J[VYaq uo 3ySN01g)

ALINVUUVAM SSaadxXd AO HOVANE

 

AATTaAe XO WIV TO LSa

 

AarTaAe WOU SIIV'TO
"9SIMIOY}O IO ‘AIDAOOSIP “UOIJESISOAUI
[euollppe Surmoyjoy sjuswidojaacp [eso] pue pousea] sjoey uO paseq suoTIUTTep
pue suoTeSaT[e SSV[O SULOSOIOJ SY} ISIADI 0} JYSII OY} OAIOSOI SIJNUIL[G “HE
"s[OYM & SB Sassejoqns pue sse[D ou} 0} se ayeldoidde si Jorjor Aroyere[Dap
Sulpuodsali0d Jo joljol oAtjounful [eUly yey] Os ‘sassejoqng pue sasse[a oy}
0} afqeor[dde AT[eioues spunols UO 30k 0} PosNjol 10 pojoe OAvY s}URpUayeq asneseq
(Z)Q)ET “d “AIO “Y ‘poy Jopun ayeridoidde osje si uoyeoiyiyies sse[Q “£6
“ASIOAOMUOD SITY} JO UOYeoIpNl[pe JUdIOIJJO pue IIe} 9) JOJ spoyjeUl apqe]Ieae Jay10

0} JolJedns si UOT}Oe sse[d & pUk ‘sse[D OY} JO SIOQUIOW [eNpIAIpuUI SuNoayye suonsenb

ve :diebed 6g JO ve aHed TZ/OT/EO pallid Tjuewns0q 6rZ70-AI-TzZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 38 of 62

Sf

Ady} Uy “SIOWNsUOD 0} WY} SUI[[OS pue sdJAUTUIOD Jo Was at) OVI poo Aqeg
winfg sutoejd Aq somueuem ssoidxe oy} Yyoeolq o1oJosoy) suepuazeq “IOI

‘sjejoul AAvoY SNOLIeA

JO s[aagj ‘uIeyUOS ABU Jo “Ure]UOD pue ‘uoTduINsUOD p[Iyo pue yeu Joy sye1dosdde

pue ‘Ayieoy ‘ayes you ore Ady} ey) UI suUOTJeJUOSeIdol pu soljUBLIEM ‘s]USWWOSTIOApe
SJUepuayoq] 0} WoJUOO OU Op spooy Aqeg wig ,sJUepuajeaq ‘OO

‘sjonpoid ,sjuepusjoq

eseyoind 0} JoyjeYyM SUIPIoep UI spooy Aqeg winjg oy} SuIpsieSe1 suoneyussoidal

pue ‘soueeMm ‘sJUSWasIoApe ,sJURpusJoq] UO pdl[ol sse[Q oy) pue sjjnuIe[g

"SSB[D oY} pue sjynurIe[g 0} spooy Aqeg wn{g oy) Jo aes 9Y} YIM UOTJOeUUOO UI
IPPUI 919M SUOT}EIUSsoIdal puK ‘soTJUBIEM ‘S]USOSIIOAPe .SIUePUITSq: «= 6G

“spooj

Aqeg wnjg ou} Smseyomd uodn OJUI polsjUd sse[D oy} pue sjjnUIelg yey) uTesIeq

94} JO siseq oy} Jo wed owedeq sonueeEM ssoidxo asoy] ‘sjaqe] pue Surseyoed

<spooy Aqeg wnjg oY} Uo pure sTelojew SunoyIeu pue ‘sjuoWasteApe ‘salisqam

Tay} YSnoIy SuylIM ul UOTdUINsUOD JOJ ssoulTy pue ‘sJUsIpoIBUI ‘AyIyenb ,spoog
Aqeg wn[g 9Y} Sulpsesor sorueleMm ssoidxo soy] opeul syuepusjoq 96

‘uondwinsuod ply pue juju Joy ayeridoidde

pue ‘Aujyjeoy ‘ayes ose pue oJom spoo, Aqeg Wind SI Jey} sse[D oy) pue syynUIETg

0} pojuesoidel pue ‘posioape ‘payuelem Ajssoidxe syuepuajeaq 16

Ge :qlabed 6g Jo GE aed TZ/OT/EO pallid Tywewns0q G%Zv0-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 39 of 62

o¢

sjejour AAvoy JO S[SAZ] SY] “sassejo aayeynd oy) Jo sIequiow pue sjjnuIelg 0}
P[OS o19M pue [OUD Jo UOIssassod ,syuepuayaq 19] Ady} USYM paystxa spoo, Aqeg
Win][ q OY} Ul oNsst ye spelau AABSY JO S[SAZ] SNOJOSUep JO/pUR 9IXO1 DUT, “POT
“ONI] 19M
SIOWINSUOD 0} SUTYLUI SBM II SUOTIE]USSOIdaI [eLIOJeU OY} yey) oINSUD 0} payIey AyJ9yIN
sny} sJuepuated ‘WorduInsuod pyIyd Jo yueyUI Joy ayetIdodde pue ‘Ayyyeoy ‘ayes alam
syonpoid asayj yey] poyuesoider AjaAdaoep pue spoo. Aqeg wnjg oy} UI pouleyuo
sjejout AABSY JO S[aAd] YSIY sy} poyesouod sjuepuajeq ‘peaysuy “¢QT
"spejou AABOY JO S[SAZ] SNOIASUEP JO OTXO} JIM SaBVIdAEg JO/pUe poo} UsIpyIYyO
lay} SUIpsay JO YS ye aJom Ady} Jey} Sessejoqng pue sse[D oy} Jo sioquioul pue
S]JHUIE] g Wem sJURpUaTaC] PIP S[VLIIVUI SUTOYIU JOYO 10 ayIsqomM ,sJURpUaTaq UO
Jo Suljoqe] oseyoed ay} Uo sJayMoU jnq ‘s}onpold I19y} YILM SsUIOOUOD asoyj Jo sor0U
UO aIaM sjuepUsyaq “spoo, Aqeg wn] g UI s[ejow AAvaY Jo s[oAa] snoloSuep JO 1x0}
34} JO ‘oJeMe Ud9q SAVY P[NOYS JO ‘oreMe SOUT] |]! Je OJOM SJURpUsTeq “ZT
‘spooy Aqeg
winjq JO Ajayes ‘onyea ‘sn ou} Jredun ATTeue\sqns sfejoul AABoY JO S[OAg] YSIY esau].
“sjuepusjaq Aq po}oyIeU se osN JOWINSUOD JOJ a[qQe}INsUN puUe ayesuN pue ‘asodind
pue osn pepusJUI II9y} JO} WYUN sjonpoid ssoy) SuLapuss ‘uoneor|dun yIyeay asIoape

pue A}IOIxo} osned ued pue ‘sjejow AAROY JO S[9A9] STXO}] JO/pue sNoJEsUep sAeY

9€ :qiabed 6G JO 9E aHed TZ/OT/EO Paid Tyuewns0q E6r/PO-AD-TZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 40 of 62

LE

Aq uorjduinsuoo Joj Ayjyeay pue ayes Woy} oye 0} spooy Aqeg wn] g ay} UI [eloW

AaBoy JO JaAg] YSIY oy) o1nd 0} Ayrunsoddo sfdw pey savy sjuepuayaq “Ansnput

uoljonpod pooj oj Ul asIiJadx9 pue YoIeasel SIJTUSIOS Itsy} paseq sorueIIEM su} JO

yorelq pue spoo,y Aqeg wn] g oY} Ul sjejou AAvoY JO S[oA9] dy} JO 9oL10U aTquuOsRaI

uo posed oJam sjuepuajeq ‘sley o[lny pue Aressooouun oq pjnom sonueLeMm
Ud}IM JO sayovesq Itsy) oid 0} Ayunzoddo ue sjuepusjeq SUIPIOIY ‘60

“sassejoqns

1O Sse[Q 24) JO SIaquIsU Jo syUuIe[g Aq powojziod useq savy AjUeIIeM ssoidxa
JO youorqg sy Joy Ayiqel] ,s}uepuejeq] 0} yUapaooid suonIpuoo [TV ‘“gOl

‘spooy Aqeg win][g oy} Sulseyoind ur suoreyuasoidar

yons uodn patel Ajqeuoseal sosse[d aaeind oy} Jo sloquiow pue syynurelg
pue ‘[eliayeul s19Mm sosiwoid pue Jovy Jo suoljeuyye .sjuepusleq */OT

‘suoljejUussoidel yons UO ATAI 0} Sasse[oqns puke sse[> ot} Jo slaquisul pu

S]JVUIe[g SONPUT 0} sUOTIeJUSSeId|I PaqlIosep-dAoge ou} JO YOes apeUl sjURpUaTeq
‘JORIIUOD ssoidxo UL JO UOTLULIOJ OY} 0} “AAIJEUIO}S OY} UL Jo ‘UOTUIppe Ul “90

“sosTWoid pue JOR] JO SUOTILULITTJe SY} 0} WIOJUOD JOU pIp spoo,y Aqeg uN{g sy}

EY} OBJ SY} JO So1JOU pue ospo_MOUY SAISNOXe pey sjuepuayeq ‘spoo, Aqeg umnjg
OY} JO SIO]JAsS PUL SIOINGLYSIP ‘sIosIOApe ‘sIoJoyIeUI ‘sIaIMORINUeUI SY “SOI

‘spooy Aqeg winjg 94} Jo aseyoind Jo sult} ou} ye sassejo oATJeInd ay} Jo

SIOqUISU puke sIjnUTe[g Aq a]qQeJoAOdSIpUN oJaM spoo, Aqeg UIN][g oY} UI poure}u0S

Ze :qlabed 65 jo 2¢ AHed TZ/OT/EO Palla Tiuswns0q GrL70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 41 of 62

8e

"Yoroig SuljNsal
pue sojuelem ssoldxe Jey} 0} SUTWUOJUOS spooS JaAT[Op 0} SINfIey ,sjUepUateq Joj
Jopunaray} a[qe[teae Jorjar Jadoid pue isnf Joyjo Aue pure ‘sjsoo ‘say ,sAauloye ‘Jorjal
Aloyere[oop pue satjounfur ‘sosewep jenjoe yoes sse[D oy} pue syuUIe[g “ZIT

‘spooy Aqeg

Wn{d SY} Jo JUsWARdIOAO IIOY} WoIJ SUTWUUIO\s ayes Jo yUIOd oY} Ye sasewEp posJoyns

pue uledieq oY} JO UJouaq OU} SATSO0I JOU PIP sosse]o saljeynd oy} Jo siaquioUl pue

syjnurelg ‘syuepusjeq Aq poweuem A]eorioeds se syonposd sy} 9ATaoar Jou pp Aoyy

gsnevdeq poselep Us0q SARY Sosse[d oATJEINd oy} Jo sIoquiOW pue sjynuIElg ‘AjUeIIEM
ssoidxe JO soyovelq ,sjUepuayoq JO inser oyeuXxoId pue yop e sy “LI

‘oIngn,y Ws

Aqeg Aujyeopy Aq ponsst Yodel 6107 Joud ay} Wodey au} Jo uoTeoTqnd ay) Jo anIA
Aq UldI9Y YOJ 19S se YORoig II9y} JO soIJOU pey Osye savy sJUepUaToq ‘OTT

‘Os Op

0} popley Savy INQ ‘UdIP]IYO II9y} pue sassejo aAneynd oy} Jo sloquiaul pue s]WUIE[g

8e :qlabed 65 Jo ge abed TZ/OT/EO Palla TyUeWNI0g GrLYO-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 42 of 62

6£

0} ULOJUOS jou pIp pue ‘serqeq Aq uoNdumnsuod ‘asn AreuIpIO Itsy} JOy IF 1OU aIOM

spoo, Aqeg wnyg 94} ‘sonueueMm pue suolejuesordal asay} 01 AreNUOD */ ||
‘spooj
Aqeg uinjg oy) peseyoind Aayy usym joey Jo suoTeULIe pue sastuoid ,syuepuayog
UO pel[el sse[ oy} pue sjjnure[g ‘uoNdwnsuos juejuI uewNyY Joy syeldoidde
pue ayes pue [einjeu sem pooy oY} yey} SUIpN]oU ‘sjoqe] pue sJourejUOS ,spooy Aqeg
WN] _ SY} UO spew jouy Jo suOTeUIJe pue sastuoid oy} 0} pawloyUOS pure “(sarqeq
Aq uoydumsuos) asn Areurpso sey) Joy wy ‘Ayyenb s[qeyueyosow Jo alam spooy
Aqeg wing 94} Jey} Woy} 0} poyueLeM ATporfdua syuepuajag ‘sse[D oy) pue symUuIE]g
Aq peseyoind alam spooy Aqeg win]g 9y} um) oy) 0} Jord pue ‘spooy Aqeg unig

porddns Jo poimjoejnuewl syuepusjog ‘Uloloy pouoNUSUI sou) [Je IW “OTT

“SSB[D OY} pue S]JIUIE[g 0} SlURpUajoq WO, spooS jo ayes e SEM DIDNT, “STI
| "SSB[D OU) pue

S]JHUIe[_ 01 Spoos Jo a[es oy} Ul SulseSua syueYyoIow are syuepUsjag ‘FTI
“UIOIOU

yuo} jas AT[Ny JI se suonesalye Suloso1o0j ay} ayesodsooul sjynureyg “E[]

(sassejaqns
31BIG 94} ‘AJPANVUII}[V “10 SSU[D OpIMUOTeNy 9q} Jo JJeyoq uo ySN01g)

ALITIAVINVHOUWAW 4O ALNVAUVAM GATTIdWAI AO HOVANE
Aa THe XO WIV GNOOUS

6€ :qlabed 6S 4J0 6E Bed TZ/OT/EO Pally TIuauins0q 6%Ly0-AI-TZ:T ased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 43 of 62

OV

*s]UdIpoIsuUl

Joyjo Jo JeINyeuUN JO/pue s[ejaUI AABoY JO YSII 10 eouasoid oy} Jo UMoUyY Ady) pey |e

ye paseyoind savy jou pjnom Aay yeyy pue pred Loy} so1id oy uey} sso YLIOM sI Ie)

poo, Aqeg wnjg peseyoind savy Aay} Jey} Ul sosewep [enjoe pasayyns savy ssejD oy}
pue sjjureyg “jonpuod ,sjuepuajaq Jo nsol oyewIxold pue yalIpesy [ZI

“SJUSIPSISUI JayIO JO [eINJeuUN Jo/pue sjejow Aavoy Jo UoTjUoW Aue oyeU 0} SUTTIEy

Aq pue ‘sarqeq Aq uorjdumnsuod Joy oyqeyins pure ‘jemnyeu a1am spooy Aqeg wnjg 1ey}

suljoqe] pue “sunoysew “SuisiJoape ‘Sulseyoed “SunueseMm oy} ysnosy) sse[D ay)
pue sjjijurelg 0} poyuelem ATpor[dui syuepucyoq] asnesaq sjstxe AWA “OZI

"poyeuruejuos pue Ayyeoyun se s}onpoid

poo} Aqeq ,sjuepuayeq pemoys Jey} soininy ISIIg soiqeg Ayjeop Aq UOTeSNsoAut

oqnd sy} uo poseq pue ‘spooy Aqeg Wnj[g oY} Ul “ysII ye Jo ‘papnyour sTeiour
AABSY SY} JO VIVME SBM JI SB “YORIIG SIU} JO 901}0U UO oJOM SJUepUaTsq “6

“SuIseyoed OY} 0} WOJUOS JOU Op Jey} sJURUTUIeJUOD JO sJUsIpaIsUI

JoyjO IO JeInyeuUN Jo/pue sjeyow AAvsY Pourejuod yonpold Yyoee se jaqe] Jo JouTeyUOS

94} UO spel JOR] JO SUOTILULITJe 10 sastwioid ay} 0} WIOJUOD 0} payiey yey) spooy
Aqeg wnjq sulfjes Aq souelem poal[dul sji payoeaiq sjuepucjeoq “gT]

“suIseyoed oy} 0} WOJUOS JOU Op

JVY} SJULUIWUEJUOS JO s}USIPSISUI Joyo JO [eINyeuUN JO/pue sjejoW AAvaY “SurureyuoS

JO YS ye o18M JO ‘pouteyuos Ady} se sastwioid pue joe] Jo suoneUye ,suepuatoq

Ov :cliebed 6S JO Ov AHed TZ/OT/EO pally Tjuewns0q 6rZ70-A0-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 44 of 62

Iv

SII pomoT[e Sjuepuajod ‘s}UsWe}e]s pue “sUISIUOApe “SuIseyoed ‘sjaqe] ,sionpoid
94} 0} WIOJUOD JOU OP Jey} SJUSIPsISUI Joyo JO [eINJeUUN JO/pue sjejou AAvaY Jo
S[PAQ] “SUTUTEJUOO JO YSII Je a19M JO ‘poulejuod spooy Aqeg uN] g Jey} Ul asyeT a19OM
spooj Aqeg Winjg Inoge suoneessidal Jay) JY} MoUY syUepuayoq -9Z]
‘spoo, Aqeg winjg aseyoind 0} sse[D oy} pue sjyuurelg sonpul 0} suoeesoidorstur
9soy] epew Ajssoyyool pue ‘A[SuImouY ‘A][euONUA\UI sJURpUa;oq ‘SZ]
“UsIp[ryo
sunod pue siueyut Aq uoduimnsuos Joy ayes pue ,o1ueSio,, ‘Temyeu ase spooy Aqeg
Win] g oY) VY} Sse[_D sy) pue sjyyUTe[g 0} poyuesoidar Ajasyey syuepusjaq “PZ
“Uld10Y
YUO}j Jos AT[NJ JI se suoNeSalye SuloSo10j oy} ayeJodiooul syjnurIe[g “ZI
(sossejaqns
9381 34} ‘A[OANVUAID}[V “10 SSU[D IPIMUOYEN 94} Jo Jyeyoq uo yysSno01g)

NOILVINASAYdaTaSON INA TAGN Vas

 

AGTH YON WIW TO Ga L

“yovolg Sunjnsal
pue solUeIIeM pol]duil I19Y} 0} SUTLWWIOJUOS spoOosd JOAI[ap 0} SINIIV] ,sJUePUaTeq Joy
Jopunssey} o[qeileae Jorjas Jodoid pure ysnf 19yj30 Aue pur ‘sjsoo ‘soay ,sAourone ‘Jaryar

Aloyele[oap pue sayounfur ‘sasewep jenjoe yoes sse[D oy} pue s]jyUIe[g “ZZ

Ty :clabed 69jJO Ty abed TZ/OT/EO Palla Tiuewns0q 6¥r/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 45 of 62
CV
YO} Jas AT[NY JI se suotesal[e SuLOSaJoj ay} oyesodsooul sjynurelg ‘O¢]

(Sossepaqng 9}81¢ 94) ‘AJaAIeUAI}[e “10 SSU[D OPIMUONEN Jo J[Vyoq uo WYySN01g)

NOISSTAO Ad GaAVasA

 

darTaa YOd WIV TO ALanOd
"SMBE]
oy} Jopun a[qeyeae Joljas Jodoid pue ysnf Joyjo Aue pure ‘s}soo ‘soay ,sAaurone ‘Jarjar
Adoyere[oop pue sanountui ‘sosewep [enjoe yoos sse[D oy} pue synUIe[g “671
‘syUSUOYeIs pue
“SUISILIOApe “SuIseyoed ‘sjoqe| ,sjonposd oy) 0} WIOFUOD OU Op Jey} sJUSTposSUI JotO
Jo Jeinjeuun Jo/pue sfeyour AAvoy JO souaseld JO/pue YSII dy} Jo UMOUY Ady) pey [Te
ye peseyoind savy jou pynom Aouy} yey} pue pred Aau} sorsd oy) ueY) ssa] YUIOM o70M
yey} spoog Aqeg un] g poseyoind Adu} Jey} Ul sosewrep [enjoe posayjns savy sseyD oy}
pue sjjurelg “onpuod .sjuepusyoq Jo Insel ayeuxold pue yooIIpesy ‘ZI
‘sqqeynsnt
SBM SsUOleUAsoIdoIsIWE {SJUBPUSJOG] UO sOULI[OI S,sse[Q oyi pue .sTynurelg
‘spooy Aqeg wn{q pojowoid ssimioyjo pue ‘poyuasoidel ‘pastyloape sjuepuajeq
YOIYM Ul JUUBU SATId99Ep OY} USALD “JUSWITEp Itsy} 0} spooy Aqeg un, g peseyoind
pue suoneUssoldoIsIU ds9y} UO ATOI JOR] Ul PIP sse[D dU} pue s]INUIe[g “/ZI
"SSB[D oY) pue s]JWUIe][Y se Yons ‘sIouInsuod peajsIw AT;eUOUSIUI

0} soIsqom pue ‘s[elioyeul jeuoyowoid ‘syuowestoape ‘sjoqe] ‘“sulseyoed

ey :labed 6S J0 Zp aed TZ/OT/EO Pally Tjueunsoq 6%Zy0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 46 of 62

tv

pur ‘sonsiiojoereyo “Aylyenb ond} oY} WO JASPLAS SI JUOWIEp oY], “JUSUTINEp ITSy) 0}
SUOISSIWO ,SJUBpUajeq oY} UO paljos A[qeiynsnf sse[a oy} pue s]jnurelg “PET
‘spoo, Aqeg wing aseyoind 0} JoyjoyM SuIpioep usyM jJueodun
WdY} PSIOpIsUOD SAY P[NOM JoUINsUOD s[qQuuOSeeI B JEU} Ul [elIoyeUI ose sseID
OU} pue SJJWUIE] g 0} sJUepUayaq] Aq POSO]ISIP JOU JO Pa[BaoU0d s}oRJ OUT, “EET
“‘spooj
Ageg winjg Surseyoind 0} Jord sayisqam pue “Sursysoape ‘sjoqey “Suiseyoed oy) ut
poyuesoidoisiu aJam spoo. Aqeg Win[d Jey} JOAODSIP JO Wea] 0} payoadxe useq sARY
A[qeuoseal JOU pjnod sse[D 24} pue sjynure[g Jey} Mouy s}uepuayeq (¢) pue ‘sarqeq
Aq uondumsuos Joy spooy Aqeg winjg Jo Ayyiqeyins pure ‘sonstiajoereyo ‘syustpos3ur
jemoe ay} MOUY 0} UONIsod Joledns eB UI Jam sJURpUateq (Z) ‘s}onposd sit inoge
SJORF JO Jes ON dy} MOUY 0} uorIsod Joladns v UI o10M s]UBpUazeg (]) :esneoaq
spooy Aqeg wg oy) Jo Ajyiqeyins pue sjustperSur ‘sonsis1oereyo ‘Ayyenb ony
34} SSE[D OY) PUL S]JUIe[ 0} SSO]OSIp 0} Ajnp B JopuN aJaM sJURpUsTaq: ‘ZET
‘s]UOW9}e]s pue “SUISTUIOApe “Sulseyoed
‘sjoqe] .s}onpoid oy} 0} UOJUOS JOU Op yey} sJUSIPaIZUI Joyo Jo yeInjyeuUN JO/pue
sjejow AAvay “SUTUTe]U0D JO YSII ye oJaM JO ‘pouteyuos spoo,y Aqeg uinjg yeu} sse[D
9Y} PUL S]JNUIL[Y 0} SSO[ISIP 0} Polley pue Wo poyesouod sjuRpuajoq ‘[¢]

“ulaIey

ev :cliabed 6910 Sy a6ed TZ/OT/EO pallid Tiuewns0q 6rZV70-AD-TZ:T ase
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 47 of 62

vv

‘spoo,y Aqeg wing Jo sys pue ‘uoNqisIp
“SUIOYIEU ‘oINjoRJNUBUT “SUI}SO} “UOTe[NUIOJ oy) UI o1e0 AreUIpIO puke a[qeuoseal
QSIOIOXO O} SSE[D OY} pu SIJUIE[g 0} Ainp v pey sJuRpUaTaq “gC
“UldIOY
Yo} yas AT[NJ JI se suonesay[e SuroSaioj oy} oyesodsoour synurejg “L¢]
(sessejaqns

d}BIC 9} ‘AJOANVUAIIE “10 SSB[D IPIMUOLEN 94} JO J[VYoq uo IYSno1g)

 

NOILVINASAadaaSTA LNADTTOAN

 

AaTTHa YON WIV TO HIATT
"SMP]

oy} Japun a[qe[ieae Jaros Jadoid pue ysnf soyjo Aue pur ‘s}soo ‘sooy ,shousoye ‘Jor[ar

Aloyere[oep pue eatjounful ‘sosewep [enjoe yoos sse[_ ou} pue s]VUIe[g “9¢]

“sJUsTIO}eIS pue
“SUISILIoApe “Sulseyoed ‘sjaqey ,sjonposd oy} 0} WIOJUOS JOU OP Jey} sJUSTpaIBuI JoyI0

Jo TenyeuuUN Jo/pue sjeyou AAvay JO soUasoid JO/pue YSII ou} Jo UMOUY Aay} pey |e

ye poseyoind savy jou prnom Asay} yey} pue pred Aou} sorid oy) ueY) ssa] YUIOM orOM

yey} spooy Aqeg win[g peseysind Au} Jey} Ul sosewep jenjoe pajayyns savy ssejO oy}

pue sjjnure[g ‘onpuod .sjuepusyeq Jo yNsol ayeutxold pue oollpesy “SET

‘juepusyeq Aq poyueseidel pue posioape aie spoo, Aqeg

wd MOY 0} peredulos UsYM IOLAJUI st YoryM ‘spooy Aqeg wnjg Jo sluerlpessur

vr :clebed 65 j0 yy Bed TZ/OT/EO Pally TyueWN[0q 6%Z70-AD-TZ:T eseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 48 of 62

SV

Jo/pue sjejoul Aavoy “SUTUTe}UOD Jo YSII Je 919M JO ‘pouteyuoo Koy) UMOUY Ady) pey [Ie
ye poseyoind savy jou prnom Aayi yey) pue pred Aeyj sorid oy} uey} ssa] yIOM aJoM
yey} spoo,y Aqeg winjg peseyoind ay} yey} ul sosewep [enjoe posayjns savy ssejD oy}
pue sjjyureyd “onpuos ,sjuepuajeq Jo j[Nsol oyewIxold pue aIpesy ‘IPT
‘sjuepuajoq Aq poyuesoidal pue payueliem se 10u
eSIMJOY}IO dJaM spooy Aqeg uIn[g 94) (7) pue ‘sjejow Aavoy Aq ‘payeloynpe Suloq
JO YSI ye JO “poyeloj[npe som spoo,y Aqeg wnyjg oy} (¢) ‘Surseyoed ayy 01 wOJUOD
JOU Op JeY} SJULUTUTe}UOD Jo sJUaIpaISUI [eINJeUUN Joyo JO/pue sTejaw AABAY JO S[IAQ]
“SUIUTE}UOS JO YSII B pey JO ‘paurejuos Kay} asneseq uoldumnsuos Joy ayes pue Ayeoy
‘jeanjeu ‘oind ‘Ayyenb Joledns ‘snonynu jou som spooy Aqeg winjg ou) ({) seu)
UMOUY savy pynoys JO MoUy sjuepuayeq ‘AT[eoIoads “yuepuayeq Aq payuasaidas
pue poyUBLIVM Se JOU asIMJoyo 319M pure ‘syueyuT Aq UoT}dwINnsuOd ‘asn papusjut Jey)
JO} a[QUIINS JO pasiyaApe se JOU oom spoo, Aqeg WIN[g 94} JO sonsiiojoesleyo pue
‘saryyenb ‘sjusIpoIsUl oY} Jey} UMOUY sAvY p[Noys Jo MouUy sJuepusyaq ‘Or
"U0T]0B [eIpouel ayeridoidde
JayJO dye} 01 JO sov[djoyreul oy} Wo spooy Aqeg wInjg eaowler Apdwoud
0} Suliey Aq pue sjuepucjaq Aq pastyioApe se uondumsuoo Joy Ayyiqeuns pue
‘soljstiojoerleyo ‘somyenb ‘sjUsIporsUI oy} SAeY JOU Op Jeu} sse[D dy} pue syyNUIE|g
0} sjonpoid Suljjes pue “SulNgINsIp ‘Suyjoyrew “SulsyoApe “SulMoejnuew “sunsar

“SUTje[NULIOY Aq Sse[_D 9U} pu s]JUTeTY 0} AjNp sj poyovelg syuepuayeq “6E]

Sr :ciebed 6g JO Gy abeg TZ/OT/EO Palla Tjuewns0q 6rZ70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 49 of 62

ov

“so0UeSUINOIIO
esol} Japun s}juswAed au] Jo WJ9UNq SY} UTeJOI 0} SJURPUdJaq JO} afqeyInbout 9q pjnom
I ‘yons sy “sjuepuayeq Aq pojueliem pue poyuasoider uodummsuos Joy Ayyiqeyins
pue ‘sjUsIporsul ‘solsiojoereyo ‘saryyenb oy} savy pynom spoo, Aqeg winjg ay) ey)
WOT}e}O9dx9 SY} YIM P2ATI0EI PUB UDAIS a1aM Sse] oy} pue sjynure,g Aq perepues

sjusurAed ay} yey} UMOUY sAeY P[Noys Jo MoUy JOYA slUepUajag ‘syPT
"sjljousq asoy} poAofue pue poydoooe A[Sulyjim pue
A[SUIMOUY sjuepusjaq ‘spooj Aqeg winjg Jo aseyoind oy} yYsnosy} ssefD oy) pue

syyure,g Aq sjuepusyod UO polajzUod UsEq SAR S}IJoUsq JeyURIsqnS ‘py
“Uld10Y

YUO}j Jes AT[Ny JI se suoeSaTye SuloSo10j dy} ayeJodiooul syjuurIe[g “pI

(sossejaqns
9381S 94} ‘AOA LUI} “10 SSU[D OPIMUOTeN 9} Jo Jyeyoq uo yySn01g)

ILNGABOTING LSOLNN

 

AaTTaHe WOW WIV'TOD HIXIS
‘a1Qe[IeAv Jaros Jodoid pue isnf{ Joyo Aue pure ‘s}soo ‘saay ,sAouIoye ‘Jorpor
Asoyere[Iep pue sayjounfut ‘sasewep jenjoe Yos sse[_D oy) pue s]jnUIe[g “ZHI
“sJUoWa}e}s pue “SUISILIOApe

‘Sulseyoed ‘sjaqe] ,s}onpod 34} 0} WIOFUOS 1OU OP JU} SJUSIPsIZUI Jo}O IO ;eINyeuUN

9p :qlabed 6510 97 aed TZ/OT/EO pallid Tiuewns0q 6rZVO-AD-TZ:T ase
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 50 of 62

LV

epiaoid 0} poasinbes Jou si sny} sI Weooeg JJHUIe[g “sHosnyoessey] UI sjasse JO
Ayodoud ureyurew syuepusyaq op Jou ‘syosnyoessey] UI ssoutsng Jo soxjd e ureyurew
JOU Op sjuRpuajed Jeljeq pue uoTeULOJUI Uod_ ‘sjuepusyeg ysuTese (..TqOW..)
‘bas 12 1 § VE6 “WD “WTOW ‘Me] uonosjolg Joumsuog syosnysessepy ou}
Japun ay} JapunN suTe[o ayndasoid pue Yasse 0} SpUdjUI IIeooeg JINUIe[g “OS]
"uIOIOU
YUo}j Jas Al[Ny JI se suonesalje Sulososo0j oy} ayelodiooul sjjuUuIe[g ‘6yI
(Ssepaqng s}jesnyoessey] oy) puv Livsdeg JyWUleLd Jo J[eyog uo 14Sn01g)
(SoA) T § ‘€6 “Ga “UY SMeT “Uay “Sse
LOV NOLLALOUd YAANSNOD SALLASNHOVSSVIN
AalTad YOd WIV TO HINAAAS
SME]
oY} Jopun s[qe{reae jarjos Jadoid pure jsnf Joyjo Aue pue ‘s}soo ‘saay ,sAousoye ‘Jaryor
Aloyese[sap pue sayounfur ‘sosewep [enjoe yoos sse[D oy) pue synUIe[g “sp
"u0aIoy}
\Se19JUI snjd ‘sjuepueyeq Aq pourejer AjJodoidul pue poajoeTjoo AT[NJSuoIM sjunowe
[[@ sJuepUuayod] WO] IOAOD9I 0} PayjyUE oe sse[D oY} pue s]JNUIeE]g ‘Ly
“SSE[D OU} pUe S]JUIe]Y 0} oNTeA 9} Jo JuaWAed ynoYIIM sjjaueq
OY} Ule}Ol 0} sJURPUSJoq] JOJ s[qeynboul 1 oyeU! UloJOy posoalje saouRysUINdIIO

34} Jopun sjifjeueq 9So4}] Jo UOTUSjel pue aour}dasor wepusseqd “Ort

Ly :qlebed 65 JO Jy Abed TZ/OT/EO Paid Tuewnseq 6 70-AD-TZ:T eseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 51 of 62

8V

pue -(8)z § WEG JO UOTEIOIA Ut ‘pasteApe
SB }I [JOS 0} JOU JUST Ue YIM spooj Aqeg WINn|[g pesieapy _ (9)
(8)Z § VEG JO UONIOTA UI ‘UoT}duInsuOD Joy
ayes pure ‘einjyeu ‘Ayjyeay ore spooy Aqeg winjg yey} poyuesoaiday = (q)
(BZ §
V£6 JO UOTLIOIA UI ‘spooy Aqeg Wn] g JO asn puke sorstIajovreYyo
oY} 01 se uoTEIUasaidal asjey eB apew A[ssoy,yooI Jo A[Suimouy = (ke)
:SULMOT[OJ SY} 0} poyW] JOU jng Surpnyjout
(8)Z § VE6 WT DW JO Uonejora UI ‘a0JOUIUIOD Jo apes] AUB JO JONPUOD dU} UI 9U} UI

ssor1oeid JO sje Iejun Jo saydasep ul pasesua ul poseSua sjuepuayeq “¢ST

*spooy
Aqeg win[g JO Joumsuos [enusjod Jo yenjoe ue si WeooRg JnUIe[g ‘ZS
(2)1 § VE6 VWTO'W Aq pouyop se ..[s]uosiod,, are sjuepuajoq 1S]
‘sjuepusjoqd

Aq asuodsal Aue 0} yo9lqns ‘Jerjor oyel1doidde [ye puewiap 0} A[SuIpIoooe pepusure aq
[[eys yure;dwo_ sty} yey} sonou seplAodd yuNO| sIyL *s,[[Joqdues juepusjoq 01(¢)6 §
V6 YO “TOW YIM s0Ueps0d.e UI SOT]0U poprAold sey Ies.eg JJHUIe]g “UNoD su)
Aq polmmbel pswieep si 9010U ATOjNyeIs YONs Jey} JUS}X9 9Yj 0} “BUIPUISUIIMION *(€)6

§ ve6 8 “WTD'W 01 Juensind jorjor Joy puewlop usy1IM jIns-oid YIM syuepUayoq

8r :qlabed 65 JO Sy Abed TZ/OT/EO Palla Tjuawns0q 6%/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 52 of 62

6P

poyoajoid AT[eSa] 0} a1oM sIaquiayAl SSe[DQNg sjJosnyoesse] pue Leoseg IMUIe|g Jo
SoLInfUl SY], “SIoquIayA| ssefoqng syesnyoessey] pue Wed.eg JFHUIE[g Jo ssuadxa oy}
ye foid 0} sjuBpuataq pemoyye YoryM ‘poseyoind siaquisyl ssepoqns snosnyoessey]
pue weooeg jjnulelg spooj Aqeg winjg Jo onjea Jo JUOWYSIUIMIp JO sso]
OY} JO WIOF OY} UI SIaquayA] SsejOqng s}josnyovsseyA] pue LWeooeg JJNUIe,g sasewep
jemoe pue joey ut Amnfur pasnes soonovid apex oayjdosop .sjuepualaq ‘9¢]|
‘sjejaut AABAY OTXO} JO S[SAI] OFesUN sUTeyUOD II asneoaq
SSa[YUOM seM Jey) yonpold eB paatsso1 Ady} pue ‘YIN oy} UMOUY Aey) pey spooj
Aqeg umjd peseyoind savy 40U prnom Ao} asnessq spooy Aqeg umnjg Sutseyoind
Aq sosewep polojjns sse[Q oy} Jo sioqwow pue syjnuietg ‘seonovid Jo sjoe
sAtjdaoap pur tiejun ,sjuepusjeq Jo I[Nsei ayeurxoid pue joollp B sy “sTelaut Aavoy
OIXO} JO S[2AZ] aJesUN pouleyuod spooy Aqeg wnjg Jey) seme SUIdg NOYIIM spooy
Aqeg win] g sseyoind 0} Woy} soNpUI 0} SIOUINSUOD s[QeUOseal SAIQ0Ep 01 ATOYI] OIOM
AdY] VsneVdaq [VLIOJVUW SIOM SUOISSIWIO pue sUOTIeJUesoIdel ,sJUepUaTsq “SST
"sIaquisy] Sse[oqng syosnyoessep pue ‘eooeg Jyure[g Surpnyjour
‘spooy Aqeg Win] JO SIaWINsUOd Jo SUOT|]IW oe oy) asneVdeEq ‘oI;qnd ay} pajoedut
ApUBoTJIUSIS sootjovid sper saydesop .sjuepusjeq ‘vufui ‘payieiep sy “PSI
‘(e)z §
V6 JO UOTLIOIA UI ‘spejou AAVAY OIXO} JO S[SAQ] aJesuN pouleiwos

spooy Aqeg Win] g JeY} UOTLULIOJUI [eLIO}eU DY} aSO]OSIP O] paytey  (p)

6y :qlebed 65 J0 Gy BHed TZ/OT/EO pala Tluswns0q 6P/y0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 53 of 62

US

uonHeduios Jo spoyjow mezu[n],, yey saqeys (8) ["1-SZ § “S'D'O'N “.WALCNON,.»)

JOY seojoelg opell eandoooq pue ieyuQ eulyoreg YUON 4 ‘TOT
“STOqUIs|\] SSE[IGNS VUI[OIe) YON pue usxjaH Jynuielg
se Yons S[eNplAlpul 01 spoo Aqeg win[g pos Aey uoym (q)I"I-SZ § “S°D'O'N Aq

PoUulfep se BUI[OIeD YWON UIYUM ,,cdJOWUIOD,, Ul peseSuo syuepuajaq ‘09]
"BUI[OIED YON JO 9381 oy} JO

SJUSpIsal Ie SIaqUIsJ] SSE[OQNS BUI[OIeD YON pue uoyjjeH nuelg “6S
“UlaIay

yuo} jas Any Jl se suoesalje SuroSosoy ay) oyesodioour syynurelg “3ST

(sstpqns
BUT[OIE YIAON 24) JO J[BYog Uo uoysjoH JJHuleyd Jo J[eyog uo ,ysSno1g)
‘bas 32 ‘TT-SL §§ "S'D'O'N
LOV

SHOILOVad AGVAL AALLAAOAC GNV WIVANN VNITOUWVO HLYON

 

dal Tad aod WIV 1 HLADSTa
"S]SOO pu Soy ,sAoUIOYe JO/pue ‘Jor[ol sAtOUNful ‘sonjeuad ‘uoTMNSAI
‘sosewep Aloynyeys ‘sosewep Aroyesusdwios ‘o} poy] jou “surpnjour 6 § WE6
JOpUN Jol[aI YSes SIOqUIdJA] SseI[D sHOsnysessey] pue Weooeg JjnurIe[g “LS]
‘JONPUOD YONs Jo sIOWINsUOd 0} jIJaUEq SuIpuodseloo OU

SI S194} PUB JUBSIFIUSIS SI sUOTIOR ,S]JUBpUaTo JO WEY oY} JO AWIACIS oY] ‘s}sosO,UI

0S :alebed 65 J0 0g e6ed TZ/OT/EO pa|i4 Tjuawns0q 6¥/70-AD-TZ:T eased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 54 of 62

Is

Aqeg win[g peseyoind savy jou pjnom Aay} esneseq spooy Aqeg wing Surseyoind
Aq soseulep posayyns siaquiayy] ssejoqng oly pue souor yynurelg ‘saonoeid Jo sjoe
eAndeoap pure Iteyun ,sjuepuayaq Jo ynso1 syewrxosd pue oollp & sy “syeyou AAvay
9IXO} JO SJOAS] ayesuN pouleyuos spooy Aqeg winjg Jey) seme SuIOg NOUIIM spooy
Aqeg wnt sseyornd 0} Way} sonpul 0} s1aWINsUOD s[qeUOSeal AAIQOap 0} ATOYI] IAM
Ady} Ssnedaq [BLI9JVUI 919M SUOISSIWO pue suoTeJUOseIdal ,syuepUay;oq 79]
"s[ejaul AABAY OIXO] JO S[OAZ] BJesuN pouleyuod spoo,y Aqeg ung
jeY} UOTJEULIOJU! [eLIO}eU SY} SSO[OSIP 0} payiey syuepuszeq “uoTJduINsuOD po pue
yULJUI Joy AyIeoY pue ayes ose pue o19M spooy Aqeg wn] Jey} ‘sual Joyjo isSuoUe
‘susiedwieo SUIsIeApe [euOleU & YSnoIY) pue ‘sojIsqom IIAy} UO ‘s}onpolg spoo,y
Aqeg Wing Jo} sjeqe] ay) uo Yjoq ‘pastJoape A[poyeodai syuepuajaq “¢9]
"JUOUTLOp oy} 0} ‘soouvjswMosIO sy Japun Ayqeuoseal Surjoe siauInsuos
SuUIpNyoUt ‘oljqnd ay] JO SIOqUISU pes[sIW pUe AIDD9p “JOR Ul PIP pue ‘oj ATAHI] 919M
“UlaIaY Poqliosap “SUOISSIWIO [BLI9]eU II9y) SUIPNIoUT ‘ssorjoeid pue sjoe ,sJuepUayoq
‘bas 19 T'I-SL § “SD'O'N Aq pequosoid soonseid Jo sjoe seyun ‘aandasap
‘a[qeuolosuoounN paqliosep uUloJoy sy) ul SuIsesue Aq Wd LANON ou) aiejOIA
0] SNUTJUOD pue poqe[OIA S]UBPUdToq] ‘UId1NY Passnosip suoseal 91 JO ‘“ZOT
« [MJMETUN polepoep ore ‘ao1OWWWIOD

Suloayje 10 Ul ssooeid Jo sjoe saNdaoap Jo IeyUN pue ‘sodJaWIWOD SuNoaye Jo Ul

TS :qlebed 6S JO TG abed TZ/OT/EO Pala Tyweuns0q 6rL70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 55 of 62

cs

“UldIOY
Yo} jos AT[NJ JI se suonesayye Suroseioy oy} oyesodioour syynurelg *L9T
(ss¥joqng O1yO 94} Jo JJeYysg Uo souor JJHUILTY JO J[VYeg Uo JYSN01g)
"bas 12 LO'SPET §§ ‘UUY epod ‘Ady O1YC

LOV SHOILLOVad SATVS YAWNASNOD OIHO

 

WaTTaY Od WIV 1 HININ
“Mel a[qeordde pue ‘bas Ja $1 § *S°D°O'N Aq poptaoid se ‘saonovid pue
sjow aAtidaoap pure Iejun ,sjuepusyzeq Jo j[Nsol B se posJojgns savy Aoy} sornfur oy)
JO} Jal[ad Yoos SIaquis|] Ssepoqnsg euUl[oIeD YON pue usyjoH jyyurelg 99]
‘JONPUOD ons JO SIsUINsUOd 0} j1JOUNq SuIpUodsalIO OU
SI S194] PUL JULOIJIUSIS SI SUCTION ,SJUBPUsFod JO WeY oY} Jo AIACIS su], ‘s}soIOjUI
porajoid AT[eSa] 0} dIaM SIOQUIDJ\] SSe[OQnS eUT[OIeD YVION pue usyjoH puurelg
SoLIN{Ul SY], “SIAqUISJA] Sse[oqnS eUI[OIeD YON pue usyJeH Jnurelg Jo asuadxa
94} 12 Wyo1d 0} sjuepusyed pemoT[e YoryM ‘paseyoind sioquiayl ssepoqng evurjore;
YON pue usyjey jynurelg spooy Aqeg unig JO on[BA JO JUSWYSIUIWIP JO sso]
dU} JO WO] SY} Ul SIAqUIDJ[ SSB[IQNS BUT[OIeD YON pue usyjeH Jnulelg sosewep
jemoe pue joey ul Ainfur posnes saorjoeid open sandaoep .syuepuajeq ‘soy
“sjejoul AABAY OTXO} JO S[9AQ] OFesUN sUTeJUOD I asNedaq

SSo[YUIOM sem jeu} jonpoid e poalooos Ady) pue ‘YINI] ay} UMOUY Adu} pey spooy

ZG :dlebed 65 JO 7G Abed TZ/OT/EO Paid Tuewns0q 6P/70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 56 of 62

es

“UlSIOY PEqlosep “SUOISSIWO [BLIaJU Itsy} SUIPN[oUl ‘soorjoesd pue sjoe ,syuepuayoq
‘bas Ja ZO'SPEl § “UUW ePoD ‘Ady OTYO Aq paquiosoid saonovid Jo sjoe IeyuN
‘sandaoap ‘ajqeuolosuooun paqliosep Ulery oy} UI BuIseSua Aq WqDSO AU} AIP] OIA
0} OSNUTJUOD PUL P>ILIOIA sJUBpUsyeq ‘UIdIOY passndsip suOseal oY JOJ “ZL

, UOTOeSURI} SY} Joye 10 “SuLINp ‘o10joq
SIND90 PT JayJeyM UOrOes sIy) soye[OIA Jolddns e Aq soNoeId Io Joe aANdaoap 10
dreyun ue yon{[s],, 1ey} pue , Uoloesues] JOUINSUOD B YJIM UOTJO9UUOD UI sordRId JO JOR
dAtjdasap Jo Jreyun ue yruru0d [eys Jolddns o[u],, yey} soptaosd ‘zo'spe] §§ ‘uuy
2poD “Ady OO “(.WdOSO,,) OV SeoHoRId Sa[eg JOWNSUOD OIYO eYL “ILI

ONO

Ul , SUOTOBSULI] ISUINSUOS SUIPIOI[OS 10 SUIOAJJO Jo ssouIsng oy} UI paseSus,, o19m
Uy? ..[S]1o]]9s,, oom Aoyy yey} Ul “(CO)LO'SPET § “UUW 9poD ‘Ady IYO Aq pouyep
se ,[s]sorddns,, oom sjuepuajeg ‘Ulaloy pouotUuoW sow [je IV ‘OLT

‘spooy Aqeg winjg peseyoind Asy) uaym
sjuepuayed YUM (W)IO'SPEL § “UUW epoD “Acy o1YyO Aq pouljep se ..suotjoesuen
Jounsuod,, Ul poseSus jeyl (Q)IO'SPEL § “WY apod ‘Ady OTNO Jo B3urUvoUr
OU} UTYJIM ,.SISUINSUOD,, BIB SIOQWIDJA[ SSE[DQNS OIYO pue souor JNUIe[G 69]

“OMO

JO 93215 9} JO sjUapIsal oie sIoqUMIay|] Ssejoqns O1YQ pue souos nUIe[g “gg

eS :qlabed 6g jo eg abed TZ/OT/EO Pala Tyweuns0g 6¥L70-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 57 of 62

vs

sse[oqng O14 pue souor jyHulelg sotinful sy], ‘sioquiayl Ssejoqng o1yC pue souor
JFHure] Jo osuadxe oy} ye wWyosd 0} syuepusjeq pomoyye yorym ‘paseyoind sraquiayl
Ssejoqng O1YO puke souor JUIe[g spooy Aqeg wig Jo onjea Jo yuowYsturup
JO SSO] 94} JO WIOF sy} Ul sIoquay[ Ssefoqng O1yO pue souOr JyNUIe[g sedeurep
jenjoe pue joey ur Amnfur pasnes soonoevid apex sandooap .suepueleq °s/]
"s[ejoul AABOY OIXO] JO STOAZ] OFeSUN sUTeJUOD II asneoaq
SSOTYLIOM sem yey} jonpoid e paAlsoos Ady} pue “yINI) sy} UMOUY Ady) pey spoog
Aqeg winjg paseyoind savy jou prnom Asay} asnesaq spooy Aqeg wnyjg Surseyoind
Aq saseulep polayjns siaquiayy ssepoqns o1yo pue souor jynurelg ‘ssonoeid 10 sjoe
eAtjdooep pue Ieyun .sjuepuayeqg Jo yNso1 ayewrxoid pue yoorIp & sy ‘sfejou Aavoy
OIX0} JO S[aAa] ayesuN paureyuos spoo,y Aqeg wn] Jey} aIeMme ZuIdq INOYyUM spooy
Ageg winjg aseyoind 0} wey) sonpul 0} siounsuod a[qeuosvel SAIQ0ap 01 ATAYI] 219M
Ady} asnedaq [VLIO]VUI 919M SUOISSIWO put suoTejUasoldal ,sjUepuajaq “PLT
“sjejau AABSY OIXO} JO S[AAS] ByesuN poureyuos spoo.y Aqeg uni
EY} UONCUIOJU! [BIIOJVUI SY} SSO[ISIP 0} Polley syuepuajzeq “‘uoNdwmsuod pyiyo pue
JURJUI Joy AYIeoy pue ojes ore pue o19M spooy Aqeg uN] g IY} ‘sWaII Joyo 1ssuoWe
‘susteduied SUISILIOApe [BUOTJeU & YSNoIY} pue ‘sazIsqoM IIay} UO ‘s}onpolg spooy
Aqeg wnjq JO} sjoqe] sy} UO YJOq ‘postoape A[poyeodal sjuepusteq *¢/T
‘JUSUILNOP ITO} 0} ‘soouRsUINdIIO dy} JopuN ATqeUOseaI SuIIOe sIaUINSUO

SUIpNOUT ‘o1[qnd oy} Jo SIsqUIOU ped|sIUI pUe SAIZDOp ‘JORy Ul pip pue ‘oj ATAYI] o19M

vs :qlebed 6 j0 7G aHeq TZ/OT/EO Paid Tiuewns0q 6¥/¥0-AD-TZ:T ased
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 58 of 62

gs

“VdLGL 94} Jopun Jorjes ayetidoidde |e puewiep pue jarjay
OJ WE[D SIY} epnjour 0} ure[dwoD oy) puowre [jeys ‘sosse[D oy} pue saajasuroNy
Jo Jfeyoq uo ‘syyHure]g “eo1jou ay} Jo skep C9 UIYIIM sjuepuayeq Aq ‘Aue JI ‘asuodsar
ay} 01 oalqng *SQS'LT § apoD ‘WoD w ‘sng “Kel, WIM souRpIODOR UI sjURpUazeg Oo}
sosewep pure jule;dusoo oyioads oy) Jo sorj0u UdyLIM sjuepuazaq spraoid 0} pusqut
syule[g ‘juepuajod ysurese (..Wd LCL.) PV seonoelg opery, sandooeq sexoy.

dU} JOPUN WIe[D B Lasse 0} PUAJUI sasse[oqns pur ‘sse[D oy} ‘syJNUIe[g “g/T
"UIdIOy

YO} jos AT[NJ JI se suoyeselye SuroSo1oy oy} oyesodioour syynurejg “1/1

(ssujoqng sexe], ay} Jo eyo uo uepAY JHUIeyg Jo Jeyog uo ,ySno1g)
‘bas Ja Ly'L1 §§ epoD “woD » ‘sng “xa,
LOV NOILIALOUd
YaHIAASNOD GNV SHOILLO Vad ACVUL AALLAAOAC SVXAL
dal Tad doa WIV TO AINGL

“Mey a1qeordde pue 6Q'SrET § UU apoZ_ ‘Ady OLUG Aq poptAold se
‘ssorjoeid pure sjov sAnjdaoep pur sleyun ,sjuepueyoq Jo }[Nsol e se pasaygns savy Aoy}

SOLIN(UI SY} JOJ Jol[OI Yoos SIOqUIdJA[ Sse}OqnS OIYO pue souor nUIe[g “9O/]
‘jonpuoo
Yons JO sIaunsuod 0} jJaUNq SuIpUodsaIOD OU SI S194} PUL JUROIJIUSIS sI suOTOR

<SJUBpUajad] JO WIVY a] JO AJABIS OY], "S}SOIO,UT pojdo}o01d AT[eSaq] 0} aJaM SIAQUIay|

Gg ‘alebed 6g Jo Gg aheg TZ/OT/EO pallid TIUSWNI0Q GrLPO-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 59 of 62

9¢

"s[ejou AABoY SIXO} JO S[sAs] aJesun pourejuos spooy Aqeg winjg
JEY} UONBUIOJU! [BLIOJVUI OY} BSOpOSIP 0} poles syuepusyeq ‘uoTdumsuod pyryo pue
JURJUT Joy AYeoY pu ayes ore puke com spooy Aqeg wn] g ey} ‘swIaIT Joyo SuOUTE
‘susteduieo SUISIWeApe [euOTeU e& YSnoIy) pue ‘soyIsqam SII UO ‘s}onpolg spoog
Aqeg wind JoJ sjaqe] oy} uo YJoq ‘pasizeape A[poyeedos suepusyaq “¢g]
‘JUS Op lay} 01 ‘saoueJSUINdIIO oY] JapuN A|qeuOseal
BuIjOe sIownsuos Surpnyour ‘orjgnd sy} Jo sioquiowl pes[sIu pue dAID09EP ‘JoORT UI
PIP pue ‘oj AJayI] o1aM “UloJOY PoqlJosep ‘sUOTSSIWO JeLoyeUl sj SuIpnyout ‘saonoeid
pue sjoe ,sjuepuajaq ‘bas ja [p'L1 §§ WALCL Aq poqiiosoid soonoeid Jo sjoe sreyun
‘aaldaoap ‘ajqeuolosuooun paqiiosap UloJeY oy} Ul SuIsesus Aq WA LCL Ou} atejOIA
0} SONUIUOS PUL PajE[OIA SJULpUSJeC] “UIOIOY POSSNoSIp sUOSBOI DY1IOJ ‘ZI
¢ SOIBUIWOD JO sped Aue JO 1ONpUOd 94} UI seoTjovId Jo sjoe oadaoep JO ‘SuIpea|sIUT
‘asye|J],, WUD oO} [NJMeETUN HI sayeu ‘Op'L] § apo “WoD w ‘sng “xeL, “(.WdLGL»)
OV UOTA101g IouUINsSUOD pUe ssd}OBIg opel, sATJd200qI SexOT SUL “18
‘(WA LGL,.) OV UOROA0I1g
JouINSUOD puke ssoNovIg opell, sAdaceq sexe] oy} Aq pouljop se Ul ,.soJaUIUIOD,,
JO .epe,, Ul peseSue s\epusjoq] ‘UIOJOy sow) jelojew je IV “Og
"SBXOT JO

31L1§ SY] JO SJUSpIsal ore sJoqua|[ SSe[OqnsS sexo] pue UspA_L INUIe[G “6L]

9S :qiabed 65 J0 9G abe TZ/OT/EO Paid TuewNI0g GP/PO-AD-TZ:T eseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 60 of 62

Ly

“ME] a[qeorjdde pue Vq LCL Aq papraoid se
‘seojovid pur sjoe oatjdaoap pur alejun ,sjuepuajag Jo INsol eB se pasayyns savy Aoyy
Salinful oY} 1OJ Jol[ad Yoas sIoquis|A] SseTOQnS sexo] pue uapAP{ MUIE[G -9g]
‘JonpUOd ons Jo
SIOWUNSUOD 0} }]JaUNq SUIpUOdsaLIO9 OU SI 319Y} PUR JULOTJIUSIS SI SUOTIOR ,sJURpUaTEG
Jo wey 94) Jo AABIS OY], “s]so1ajUI pojoajoid AjTeSa] 0} o1aM SIaqUIa|l ssejoqns
Sexo], pue uepAH Jyureyg 0} sarinfUur sy, ‘siequisyy ssepoqng sexay pue usps
Jue] Jo ssusdxa oy} ye yWyod 0} sjuepuajaq pomoyye yorum “paseyosnd sioquiay]
ssejoqng sexo], pue uepAY jyuurelg spooy Aqeg winjg Jo anjea Jo JUsWYsIUIUNIp
JO SSO] OY} JO UOJ oY} Ul SloquIayA] Sse[oqng sexe], pue uspAH Jynulelg soseurep
Temoe pue joey ut Ainfur pasneo soonoeid ope oaydocep .sluepusjaq ‘sg
"sTejaul AABAY OTXO} JO STSAZ] OFeSUN sUTeUOD I asneoaq
SSoTYLIOM seM Jey) lonpoid ew paalooel Ady} pue ‘YINI} ay} UMOUY Ady} pey spooy
Aqeg winjq peseyoind savy jou pynom Asay} asneseq spooy Aqeg wg Sulseyoind
Aq sosewep pasayyns siaquisy] ssepoqng sexay, pue uepAY Jnureyg ‘saonovid Jo sjoe
dandaoap pur Iiejun ,sjuepueseqg Jo inser syewrxoid pue joolp & sy “sTelow Aavoy
OIXO} JO s[SAI] aJesuN pourejuod spooy Aqeg Win[g Jey} SBME SUIEg yNoYIM spoo,y
Aqeg wmnjg sseyoind 0} Woy} soNpUI 0} sIOUINSUOD s[qQeUOSeal SAIODEp 0} ATOYI] BOM

AY} AsNVd9q [BLOW dJ9M SUOISSIWO pue sUOTIEJUOSoIdel ;sJURpUaTOq ‘P38

1g :qlabed 65 Jo 4g aed TZ/OT/EO Palla Tywewns0q 6rL/0-AD-TZ:T aseD
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 61 of 62

8S

Sulutofue Surpnyour ‘Ajinbs Jo me, Aq poytuod sores aanounftn oanoodsoud
Jo aatoedsonel Joyyiny Aue pue Jorjer Aloyerejoop Supreme Japlouy “J

pue ‘sjejou AABaY JO S[SA9] OY} aINsvoU 01 sjonpoid
poysiuly sjt Jo Sunso} ul sseSus 0} sjuepuajogq Bulinbel eplo uy = “-g

‘slonpoid SUISTxXe Suljjeoor

se yons Joljor satjounful sayeunyye Aressooou JoyjIny ul o8eSua pue uSredureo
BUISIWIOAPe 9AI}OOLION B UT aSeSUS 0} sJUepUsjog BuININnbel Jeplouy -q

‘uondumnsuos

Joj ayes pue ‘yemyeu ‘Ayjyeoy ose Ady} yey) SutAydun so Bunses8ns rouuew Aue
UI spoo, Aqeg Wn] g oY} SuT[jes Woy s}uepuajeq Suruiolus Japlouy ‘9d

“SUISILIOApe pure ‘sulseyoed ‘sjaqey [je uo seadde

yons Jo souasaid ay} JO SsINSO[ISIP [[NJ JO PoAoUIoI are sTejou AAvaY JO saad] ou}
[gun spooy Aqeg wn] g oy) SUI[[9s Woy syuepuejeq Surulofuselepiouy “Gg

S901JOU SSBID JO $}]SOd 9Y} Ieaq 0} sjUBpUaToq

sullinbel pue ‘sasse[oqng pue sse[d oy} JUosoido1 0} JasUNOD IIeYy) pue syyWUIETg
Suljutodde ‘uonse sse[o Jodoid e 9q 0} UOTOe sIy} SuLepoap Japlouy “y

:‘SUIPNIOUl

‘qunod AIaAa PUB YOVd 0} se sJUBPUdJod 9} JsuIeSe yUoWIspnf Joy sXeid ‘payengts

AreyluMIs sioyjo []e Jo Jyeyoq uo pue Ajjenprarpur ‘syynureld “TYOTAMAHM

 

AAV THY WON WHA Vad

8S :qlabed 65 Jo gg aed TZ/OT/EO Palla Tjuewns0qd 6¥/¥0-AD-TzZ:T aseo
Case MDL No. 2997 Document 54-3 Filed 03/23/21 Page 62 of 62

sffyuiwg sof stausojlp

WOd'MeTISSM)IeUAIZ
W0d'Me]ISSM)ssojs!

WOd' METISSM™)Yoo]gs
69LE-STE (ENT) :a[!WIsoBy
L6rb-SZE (£07) :ouoydeya
10690 LO ‘ployuteis

JO3QS WUETV 781

ATT TIWALIAL ? ANTOS AAATIS
reudy Areyoez

SSO[S “M UR]

yoolg “J usaals

woo meribniey@)yonuI

1€€6-€86 (Z1Z) :optwusoey
O€£6-€86 (ZIZ) <euoyderay
LIOOI AN “OX MON

JOO]] W197 ‘onUSAY PII, $39
(LLOZL66€0#) 10NH ‘W esseuuy
jony W DSssouuy /S/

 

dTI TONUVA ¥ IONAVA

‘ponturgns Ay[nyyoodsay

1ZOTZ “OT Yue, :poreq

‘2[qeII] OS sonssI []e Joy Ainf Aq [el & pueWap sTjnUIe|g

 

IVISL AML WON UNVIAAG

‘jonpuoo jsed ,sjuepuajeq Apoulal 04 Jorar

sarjoun{ul pue ‘UloJoy poSalje soorjoesd [njmelun oy} SuINUTUOD Woy syuepUaod

6S :qlabed 65 Jo 6G aHed TZ/OT/E0 pally Tjuewns0q 6rZ70-A0-TZ:T aseD
